 THE LORAY CORP.The Loray CorporationandInternational LadiesGarmentWorkers'Union,AFL-CIO. Cases10-CA-7759 and 10-CA-7866July 20, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn December3, 1969, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaningof the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affir-mative action,as set forth in the attached Trial Ex-aminer's Decision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connectionwith this case to a three-member panel.The Board has reviewed the rulings ofthe TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision,the exceptions and thebrief, and the entire record in the case, and herebyadopts the findings,'conclusions, and recommenda-tions of the Trial Examiner to the extent consistentherewith.1.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act byits numerous coercive statements and speeches andacts of interference discussed and set forth in hisDecision.We also agree that the Respondent vio-lated Section\8(a)(1) and (3) of the Act by unlaw-fully laying off certain employees on March 12,1969, for engaging in protected concerted activi-ties,by discharging Rene Clark on March 10, 1969,and Sara Helen Graham on August 17, 1969, andby refusing to reinstate Flora Mae Woods on June23, 1969. However,in agreeingwith the Trial Ex-aminer thatClarkand Graham were discriminatori-ly discharged, we find it unnecessary to and do notrely on his rationale that such conduct was violativeof the Act because it was inherently destructive of'The Respondent has excepted to certain credibility resolutions made bythe Trial Examiner.It is the Board's established policy not to overrule aTrial Examiner's resolutions as to credibility unless the clear preponde-rance of all the relevant evidence convinces us that they were incorrectSuch a conclusion is not warranted here.StandardDry Wall Products, Inc,91 NLRB 544, enfd. 188 F 2d 362(C.A. 3).557important employee rights as the reasonable andforeseeable consequences were to discourage unionactivity.It is clear from the record and from thefindings of the Trial Examiner that the Respondenthad knowledge of Clark and Graham's union activi-ties and that their discharges were based on theirunion activities.Accordingly,we find that theRespondent knew of Clark's and Graham's unionactivities and that this was its motivation for thedischarges.22.Although in the complaints the Respondentwas charged with violationof onlySection 8(a)(1)and (3)of the Act, the Trial Examiner in hisRemedy ordered the Respondent to recognize andto bargain collectively with the Union in an ap-propriate unit of the Respondent's production andmaintenance employees.The Trial Examiner heldthat a bargaining order is required without the needof inquiry into the majority status of the Union toredress the "outrageous"and "pervasive" unfairlabor practices engaged in by the Respondent andthat such an order is necessary to repair the unlaw-ful effect of those practices. The Trial Examinerfound legal support for such an order in the nu-merous Board and court cases in which bargainingorders have been found to be appropriate remedies,in the absence of an allegation of an 8(a)(5) viola-tion, or evena bargainingdemand,where the unionhad achieved majority status,'and in the SupremeCourt's recent,Gissel Packing Companydecision 4which he found suggested the possibility of impos-ing a bargaining order,without the need of inquiryinto majority status on the basis of cards or other-wise in"exceptional"cases.Although we agreethat Respondent's conduct was "outrageous" and"pervasive," we are of the opinion that a bargainingorder in the circumstances here is not appropriate.We note that the record does not at any pointreveal a showing of majority status on the part ofthe Union. Although on March 12, 1969, the Unionthrough a telegram signed by approximately 16 em-ployees,and on the same day essentially the sameemployees orally,made a demand upon theRespondent to recognize and to bargain with theUnionallegingthat a majority of its employeesdesired the Union, no demonstration was made asto how many of the other approximately 62 em-ployees in the bargaining unit had signed authoriza-tion cards or in other ways expressed a desire forthe Union. Similarly, no substantial evidence of em-ployee interest in the Union was introduced at theSee SantaFe DullingCompany,180 NLRB 1049.' See, e.g.,United Steelworkersof America, AFL-CIO v. N L.R B.,376F 2d 770, 772-773 (C.A.D.C); J. C. Penny Co , Inc v. N L.R B.,384 F 2d479,485-486 (C.A. 10).'N.L R B. v. Gissel PackingCo.,395 U.S. 575.184 NLRB No. 57 558DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing, and union authorization cards allegedlysecured by the Union were not placed intoevidence. The record, therefore, does not reflecthow many, if any, valid authorization cards wereobtained by the Union. Indeed, the issue of theUnion'smajority status, or the desire of theRespondent's employees to be represented by theUnion,was not litigated at any stage of theproceeding.Moreover, we have devised specialremedies for the aggravated and pervasive 8(a)(1)and (3) violations which in our opinion will enableemployees freely to exercise their Section 7 rightstochoosewhether or not they wish to berepresented by the Union. In the circumstances, wefind, therefore, that a bargaining order is not ap-propriate, and the Trial Examiner's recommendedremedy and order in regard thereto is not adopted.53.However, we agree with the Trial Examiner'sposition that, under the circumstances of this case,in view of the nature of the unfair labor practicesengaged in by the Respondent, the traditionalrequirement of reinstatement and backpay for the8(a)(3) violations and a cease-and-desist order forthe 8(a)(1) violations with the usual posting ofnotices would in and by themselves not be adequateto disabuse the effects of the Respondent's conductand to bring home to the Respondent's employeesthe message that the Respondent is being requiredto cease and desist from interfering with their rightsguaranteed by Section 7 of the Act, to join or notjoin a union. Remedies other than the conventionalones are clearly called for and, in our opinion,should be tunedito the exigencies of the case.We note that the Supreme Court has recognizedthat Congress conferred upon the Board broad dis-cretion to create remedies to meet specific situa-tions, as here,where the normal modes of relief willnot suffice to right the outstanding wrong.' Mindfulof the proscription against remedies which may un-duly penalize a respondent, as well as of the necess-ity of being imaginative and innovative in fashion-ing ourorders, we have concluded that the follow-ing would be appropriate as a remedy in the instantcase.7Because of the character and scope of the unfairlabor practices found to have been engaged in byRespondent, we shall order that Respondent cease' SeeH.W.ElsonBottlingCompany,155 NLRB714, 716,enfd asmodified 379F 2d 223 (C.A. 6).0 See, e g ,PhelpsDodge Corp. v NLRB.,313 U S 177,194 See alsoMay DepartmentStoresdibla Famous-BarrCompany vN.L R B,326 U S376, 391-392,N.L.R B. v Seven-Up BottlingCompany,ofMianu,344 U S.344,InternationalAssociationofMachinists,Tool and Die Makers Lodge No35 vNLRB.,311Us72, N L.R B v. Globe Products Corp,322 F 2d694 (C.A4), StandardGeneratorService Co. of Mo v. N.L.R B.,186 F 2d606 (C A8), N L.R B v Idaho Egg Producers,Inc, 229 F.2d 821 (C A.9), EtchleayCorporationvN L.R B,206 F 2d 799 (C A 3) See also H. R.Rep No 1147, 74th Cong,1st Sess.23-24, 11 Leg. Hist. 3074 (NLRA1935)1and desist from in any other manner interferingwith,restraining,and coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act.We find that our usual remedies,the posting of anotice and the order for reinstatementand backpayfor the discriminatees,are insufficient to dissipatethe effects of the Respondent'sextensive andflagrant unfair labor practices.In this case it is es-sential in view of the flagrancy of the Respondent'sopposition to unionization that each employee bemade individually aware of his statutory rights andthat his exercise of rights will be respected by hisEmployer.In our view the mere posting of noticeswould not serve this purpose and we find additionalmeasures are necessary.Accordingly,in addition toposting copies thereof at appropriate places, wehave ordered Respondent's owner,president, andchief administrator who was directly implicated andthe major mover in the numerous unfair labor prac-tices to personally sign the notices.'We have alsoordered Schwartz to personally read the attached"Notice to All Employees" at assembledmeetingsatwhichallemployeeswill be reached, therebydirectly placing on the notice the imprimatur of thepersonmost responsible for the illegal acts inquestion.'We order this not out of any desire topunish or embarass Schwartz.However,in the lightof the repeated adamant proclamations bySchwartz that it was futile for his employees to or-ganize, we are of the opinion that unless the em-ployees hear from Schwartz himself that he willconform his conduct to the requirementsof the Actthe coercive and restraining effects of Schwartz'conduct and utterances will not be dissipated.In view of the Respondent'swidespread and ex-tensive coercive conduct,we have also ordered thatthe Respondent mail copies of the "Notice to AllEmployees" signed by Schwartz,president andowner,to all employees to permit those who heardthe lengthy notice read in the plant or who may ormay not have read the posted notice to peruse it attheir leisure and to absorb it fully.The mailing ofthe notice will also insure that employees who aresick,on vacation, or otherwise absent when thenotice is read will have an opportunity to beadequately informed of the Respondent's intentionto refrain from engaging in unfair labor practices. 10' See, e.g,Stevens I J P Stevens and Co.,Inc,157 NLRB 869, enfd. asmodified 380 F 2d 292(C A 2), cert denied 389 U S. 1005,Stevens II JP. Stevens Co, Inc.,163 NLRB 217,enfd.as modified 388 F 2d 896 (C.A2), StevensIII & IV J P Stevens&Co, Inc.,167 NLRB 266,enfd asmodified 406 F.2d 1017(C A4), Stevens V J P. Stevens& Co., Inc, 171NLRB 1202, enfd 417 F. 2d 533 (CA 5)'SeeGreat Atlantic& PacificTeaCompany,Inc ,134 NLRB 458, fn 1.s Cf.Great Atlantic& PacificTea Co , supra,Stevens V10 See StevensV, supra;Stevens 11, supra, Stevens I, supra.H W EltonBottling Co , Great Atlantic and Pacific Tea Co , Inc , supra THE LORAY CORP.As Respondenthas violated the rightsof thoseemployeeswho had not yet hada chance to formu-late their desires with regard to representation aswell as the rights of those who had done so, wedeem it appropriate that employees be affordedfurther opportunityto engage in organizational ef-forts withoutfear of becoming victims of Respon-dent'swrathor reprisals.To this end we shallrequire that,upon request of the Union madewithin 1 month of thisdecision,the Respondent im-mediately grant the Unionand its representativesreasonable accessfor a 3-month period to its bul-letin boardsand all places where notices to em-ployees are customarily posted."Furthermore, inorder toredress the imbalancecreated byRespon-dent's numerouscoercivespeeches to its employeesassembledon company time and property and theaffirmativesteps Respondent Schwartztook at thesame time toprevent the Union's access to em-ployees, suchas the harassment of employees andthe union agents who attempted to engage in or-ganizationalactivityoutsidethe confines of theRespondent'spropertyand the enforcement of in-valid no-solicitationrules within the plant, we deemit necessaryunder the aggravated circumstances in-volved herein that the Union begivenan opportu-nity topresentitsviews.Accordingly,we shallrequirethat, uponrequestof the Union, Respon-dent shallmake available to the Union and itsrepresentatives,at a mutuallyagreeable time within3 months of thisDecision,suitable facilities such asare customarily used for employeemeetings so thatthe Union may speak to the employeesassembledon companytime.Suchfacilities shall bemadeavailable for one 1-hourmeeting.In addition,in the event the Respondent ad-dresses itsemployees on the questionof unionrepresentationduring the6 months succeeding theissuance of thisDecision,uponthe request of theUnion the Respondentshallmake available to theUnion and itsrepresentatives on each occasion, at amutually agreeabletime,similar facilities so thatthe Union may presentits views to the employeesassembled on companytime for a similar period.12The atmosphereof fear generatedby theillegalthreats, interrogations,and discharges will in ouropinion bea deterrenceto employeesto engage inlawfulorganizing activities during nonworking timeon company premises. Accordingly,because of thenumber of employees involved,the normal tur-nover which may be expected,and the separate ad-dresses ofthe employees,we shall require theRespondentto supply the Union, uponrequestSee StevensIIthroughV,supra,H W Elson Bottling Go, supra" Cf HW Elson Bottling Company, supra559made within1year,the names and addresses of itscurrent employees.This willenablethe Union tocontact all employees outside the plant and topresent its message in an atmosphere relatively freeof restraint and coercion.We find that suchrequirement is necessary to facilitate union commu-nication in the face of the impression of surveil-lance andotherorganizationaldifficultiesimposedby theRespondent.The furnishingof such listunder the circumstances is not unreasonable andwould not beundulyburdensome. IsFinally, since we are convinced in the circum-stances of this case that the Respondent may havemade it impossiblefor the Union to obtaindesigna-tions from 30 percentof the employees to support apetition for an election in which employees mayhave an opportunity to express their free choice, weshall, upon request of the Union madewithin 30days immediately following complianceherewith byRespondent,conduct an election in the unit foundappropriate herein. 14CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaningof Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within themeaning of Section2(5) of the Act.3.By interfering with,restraining,and coercingemployees in the exerciseof therights guaranteedthem by Section7 of theAct Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(1) ofthe Act.4.By unlawfullydischargingReneClark onMarch 10, 1969, Sara Helen Grahamon August 17,1969, and refusing to reinstateFloraMae Woodson June 23,1969, Respondent engaged in unfairlaborpracticeswithin themeaningof Section8(a)(1) and(3) of the Act.5.By unlawfully laying offon March 12, 1969,FloraMae Woods,Opal Allen, GladysDaniels,Mable Small, ShirleyMabley, Lucille Driver, LeasieBragg,MaryJames, MinnieRuth Griffin, LouellaPaul, Mary Etta Holland, Majorie Covington, AgnesForster,Mary Townsend,BettyAnn Jones, andValeriaElders, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1)and (3)of the Act.6.The aforesaidunfair laborpractices are unfairlabor practices within the meaningof Section 2(6)and (7) of the Act.7.All productionand maintenanceemployees ofThe Loray Corporationat its Savannah, Georgia," See StevensIII and IV,supra,Stevens V, supra14H. WElsonBottling Co , supra 560DECISIONSOF NATIONALLABOR RELATIONS BOARDplant excluding all office and clerical employees,guards, and supervisors as defined in the Act con-stitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent,The Loray Corporation,Savannah,Georgia,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in the Interna-tional Ladies Garment Workers' Union,AFL-CIO,or any other labor organization,by discriminatorilydischarging or refusing to rehire any of its em-ployees or discriminating in any other manner inrespect to their hire or tenure of employment orany term or condition of employment.(b) Creating the impression of surveillance bytelling employees it knew who had signed unioncards.(c) Informing employees that it would neverdealwith the Union,and that it would do em-ployees no good to engage in self-organization.(d) Prohibiting employees from talking about ordiscussing the Union in the restrooms.(e) Threatening employees with discharge forengaging in union activity.(f)Representing to union adherents that theirjobs were in jeopardy.(g) Threatening employees with police action ifthey distributed union papers or otherwise engagedin union solicitation in the plant, and by causing thearrest of union officials for passing out union hand-bills in the vicinity of the plant.(h)Offering employees a sum of money if theyreturned their union authorization cards to theRespondent.(i)Falsely telling employees that it had lost con-tracts because of the Union's organizing.(j)Falsely telling employees that if the Respon-dent became unionized nonunion customers wouldpull their work out immediately,employees wouldbe without work, and the factory would possiblyclose.(k) Informing employees that it had dischargedan employee who was active in the Union becauseshe was a troublemaker.(1)Threatening to close the plant if the Unioncame in.(m) Indicating that once the Union was out ofthe picture reprisals would be taken against unionsupporters.(n) Promising benefits to employees in order todiscourage support for the Union.(o) Threatening to refuse to bargain with theUnion if it is lawfully selected as the collective-bar-gaining agent.(p) Threatening to refuse to permit employeesto discussfactoryproblems with it if a majority ofthe employees signed cards giving the Union theright to bargain for the employees.(q)Discipliningor penalizing employees forconcertedly presenting demands for union recogni-tion.(r)Banning employees'lawful rights to wearunion buttons except when warranted for the main-tenance of production and discipline.(s) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights to self-organization,to formlabor organizations,to join or assist InternationalLadies Garment Workers'Union,AFL-CIO, or anyother labor organization,to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities with the purposeof collective bargaining or other mutual aid or pro-tection,or to refrain from any and all such activi-ties.2.Take the following affirmative action whichwill effectuate the policiesof the Act:(a)Offer ReneClark,Sara Helen Graham, andFlora Mae Woods immediate and full reinstatementto their former jobs or,if those jobs no longer exist,to substantially equivalent positions,without preju-dice to their seniority or other rights and privileges,and make them wholefor anyloss of pay that theymay have suffered by reason of the Respondent'sdiscrimination against them in accordance with therecommendations set forth in the Trial Examiner'sDecision entitled"The Recommended Remedy."(b)Make Flora Mae Woods,Opal Allen, GladysDaniels,Mable Small, ShirleyMabley,LucilleDriver,Leasie Bragg,Mary James, Minnie RuthGriffin,Louella Paul, Mary Etta Holland, MajorieCovington,Agnes Forster,Mary Townsend, BettyAnn Jones, and Valeria Elders whole for any loss ofpay that they may have suffered by reason of theRespondent'sdiscrimination against them in ac-cordance with the recommendations set forth in thesection of theTrialexaminer's Decision entitled"The Recommended Remedy."(c)Notify any of the aforementioned persons ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces. THE LORAY CORP.(d) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due and rights of employmentunder the terms of this Order.(e)Maila copy of the attached notice marked"Appendix"" to each employee and post copies atnoticeable and sufficient places in its plant inSavannah, Georgia, as described below. Copies ofsaid notice on forms provided by the RegionalDirector for Region 10 shall be signed by Respon-dent'spresidentand owner, LeRoy Schwartz.Thereafter, a copy shall be mailed by the Respon-dent to each of its employees currently working inits plant, and additional copies shall be posted by itand be maintainedby it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(f)Upon request of the Union, immediatelygrant the Union and its representatives reasonableaccess for a 3-month period beginning with the is-suance date of this Decision to its bulletin boardsand all places where notices to employees arecustomarily posted.(g)Convene during working time after the is-suance of this Decision all its employees at an as-sembled meeting either by shifts or departments orother means so that all employees are present, andPresident LeRoy Schwartz shall read tothe assem-bled employees the contents of the attached Ap-pendix.(h)Upon request of the Union, made within 1year of the issuance date of this Decision, makeavailable to the Union a list of names and addressesof all employees currently employed.(i)Upon request of the Union, make available totheUnion and its representatives, at a mutuallyagreeable time within 3 months of this Decision,suitable facilities such as are customarily used foremployee meetings so that the Union may presentits views to the employees assembled on companytime. Such facilities shall be made available for one1-hour meeting. In the event Respondent addressesthe employees on the question of union representa-tion during the 6 months succeeding entry of thisOrder, upon request of the Union it shall make11 in the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "561available to the Union and its representatives oneach occasion,at a mutually agreeable time, similarfacilities so that the Union may present its views tothe employees assembled on company time for asimilar period.(j)Notifythe Regional Director for Region 10,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to rehire orotherwise discriminateagainstemployees inorder to discourage membership in the Interna-tionalLadiesGarmentWorkers'Union,AFL-CIO, or any other labor organization.WE WILL NOT create the impression of sur-veillance by telling employees we know whohad signed union cards.WE WILL NOT inform employees that we willnever deal with the Union and that it would doemployees no good to engage in self-organiza-tion.WE WILL NOT prohibit employees from talk-ing about or discussing the Union in therestrooms.WE WILL NOT threaten employees withdischarge for engagingin unionactivity.WE WILL NOT represent to union adherentsthat their jobsare injeopardy.WE WILL NOT threaten employees with po-lice actionif they engage in union solicitationin the plant by distributing union papers.WE WILL NOT cause the arrest of union offi-cialsfor passing out handbills in the vicinity ofthe plant.WE WILL NOT offer employees a sum ofmoney if they return their union authorizationcards.WE WILL NOT falsely tell employees that wehave lost contracts because of the Union's or-ganizing.WE WILL NOT falsely tell employees that ifwe become unionized nonunion customerswould pull their work out immediately, theywould be without work, and the factory wouldpossibly close. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT inform employees that wehave discharged an employee who was activein the Union because she was a troublemaker.WE WILL NOT threaten to close the plant ifthe Union comes in.WE WILL NOT indicate that once the Unionwas out of the picture reprisals would be takenagainst union supporters.WE WILL NOT promise benefits to employeesin order to discourage support for the Union.WE WILL NOT threaten to refuse to bargainwith the Union if it is lawfully selected as thecollective-bargaining agent.WE WILL NOT threaten to refuse to permitemployees to discussfactoryproblems with usif a majority of the employees sign cards givingtheUnion the right to bargain for the em-ployees.WE WILL NOT discipline or penalize em-ployees for concertedly presenting demandsfor union recognition.WE WILL NOT ban our employees' lawfulrights to wear union buttons except when war-ranted for the maintenance of production anddiscipline.WE WILL NOT in any other manner interferewith, restrain,or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist theaforesaid Union,or any other labor organiza-tion,to bargain collectively through represen-tatives of their own choosing,and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection,or to refrain from any or all suchactivities.WE WILL assemble and read this notice to allour employees.WE WILL mail a copy of this notice to all ouremployees.WE WILL grant the Union reasonable right toutilize our bulletin board.WE WILLpermit the Union to address em-ployees at a mutually agreeable time within 3months of this Decision at suitable facilities toaddress employees on company time for one 1-hour meeting. In the event that we address em-ployees on the question of union representa-tion during the 6 months succeeding the is-suance of this Decision we will also makeavailable to the Union and its representativeson each occasion, at a mutually agreeabletime, similar facilities so that the Union maypresent its views to the employees assembledon company time for a similar period.WE WILL, upon the request of the Union, im-mediately give to the Union a list of names andaddresses of all our employees.WE WILL offerto the employees namedbelow immediate and full reinstatement totheir former or substantially equivalent posi-tions,without loss of seniority or other rightsand privileges,and we will make them wholefor any pay they lost because of the discrimina-tion against them,with interest.Rene ClarkSara Helen GrahamFlora Mae WoodsWE WILL make Flora Mae Woods, Opal Al-len,GladysDaniels,Mable Small,ShirleyMabley, Lucille Driver, Leasie Bragg, MaryJames,Minnie Ruth Griffin, Louella Paul,Mary Etta Holland, Marjorie Covington, AgnesForster, Mary Townsend, Betty Ann Jones, andValeriaElderswhole plus interest for anywages lost on March 12, 1969, when we sentthem home becausethey triedto present a de-mand that we recognize the Union.WE WILL notify any of the aforementionedpersons if presently serving in the ArmedForces of the United States, of their right tofullreinstatement,upon application afterdischarge from the Armed Forces, in ac-cordance with the Selective Service Act andtheUniversalMilitaryTraining and ServiceAct.All our employees'are free to become or remain,or refrain from becoming or remaining,members ofthe International Ladies Garment Workers' Union,AFL-CIO, or any other labor organization.THE LORRYCORPORATION(Employer)DatedBy(Representative) (Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, Peachtree Building,Room701, 730Peachtree Street,NE.,Atlanta,Georgia 30308,Telephone404-526-5760. TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE LORAY CORP.563LOWELL GOERLICH, Trial Examiner: In Case10-CA-7759 the original charge was filed on April25, 1969, and served on The Loray Corporation,the Respondent herein, by registered mail on April25, 1969; a copy of the amended charge in thesame case was filed on April 28, 1969, and servedon the Respondent by registered mail on April 28,1969. The complaint and notice ofhearing was is-sued on June 9, 1969. In Case 10-CA--7866 thecharge was filed on July 18, 1969, and was servedon the Respondent by registered mail on July 18,1969. The complaint and notice ofhearing was is-sued on August 13, 1969. The General Counsel'smotion to consolidate cases was granted on August18,1969,andCases10-CA-7759and10-CA-7866 were consolidated.In the complaints the Respondent was chargedwith violations of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, hereincalled the Act.The Respondent filed timely answers denyingthat it had engaged in or was engaging in the unfairlabor practices alleged. The cases came on forhearing on July 8, 9, and 10, 1969, and August 26,27, and 28, 1969, at Savannah, Georgia. Each partywas afforded a full opportunity to be heard, to call,examine and cross-examine witnesses,to argueorally on the record, to submit proposed findings offact and conclusions, and to file briefs. All briefshave been carefully considered by the Trial Ex-aminer.Upon the whole record and upon his observationof the witnesses, the Trial Examiner makes the fol-lowing:FINDINGSOF FACT AND CONCLUSIONS'AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all timesmaterial herein a Georgia corporation with its prin-cipal office and place of business located at Savan-nah, Georgia, where it is engaged in contract manu-factureof ladies' and children's ready-to-wearclothing for other manufacturers. Respondent, dur-ing the past calendar year which period is represen-' In making his findingsof factand conclusions the Trial Examiner hasconsidered the demeanorof the variouswitnesseswho appeared beforehim and has passed upon theircredibility.As tothose witnesses whotestified in contradictionto the Trial Examiner's findings, the Trial Ex-aminer has discredited their testimony either as being inconflict with thetestimonyof crediblewitnesses or because it was in andof itself incredu-lous and unworthy of belief "A trier of fact mayfind that though uncon-troverted,testimony may bear inconsistencies when viewed inthe light ofthe record as a whole,common experience,and credibility determnna-tions."J CPenney Company, Inc. v N L.R B,416 F 2d 702 (C A 7) TheTrial Examiner is not unmindfulof the Supreme Court's observation intative of all times material herein, received morethan $50,000 for manufacturing apparel from othermanufacturers located outside the State of Georgia.The TrialExaminerfindsthat the Respondent isand has been at all times material herein engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies Garment Workers'Union,AFL-CIO,isand has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsAt all times material herein Leroy Schwartz wasthe Respondent's owner, president, and chief ad-ministrator, "having to do with all phases of theoperation"; Mable Anderson was the Respondent'splant manager; and alleged discriminatee,employeeFlora Mae Woods, was the chairman of the Union'sorganizing committee.The Union commenced an organizational cam-paign among the Respondent's employees in Janua-ry 1969.2 The organizational period continued untilshortly before May 9, the date upon which a stipu-lated consent representation election was to havebeen conducted in a unit of the Respondent's em-ployees, to wit: "All production and maintenanceemployees including truck drivers, mechanics andjanitors at the Employer's Savannah, Georgia plant,but excluding office clerical employees, profes-sional employees, floor ladies, guards and super-visors as defined in the Act." The election was can-celed at the request of the Union. Throughout theorganizational period employees who favored theUnion and those who opposed the Union were ac-tive protagonists.3The Union's first organizational meeting was heldon January 17. On the day before such meeting,Schwartz initiated a series of captive meetings ofthe Respondent's employees which continued untilMay 9. Schwartz was the only speaker at thesemeetingsand by his remarks he left no doubts thathe favored union disaffection. The Union wasreferred to as a "cancer." At the January 16 meet-ing Schwartz informed the employees that he heardN L.R BvWaltonManufacturing Company,369 U S 404,408For the demeanor of a witnessmay satisfy the tribunal,not onlythat the witness' testimony isnot true, but that the truth is the oppositeof his story, for the denial ofone, who has a motive todeny, may be utteredwith such hesitation,discomfort, arroganceor defiance,as to give assurance that he isfabricating, and that,if he is, there is no alternative but to assume thetruth of what he denies" Dyer v MacDougall,201 F 2d 265, 269rAll dates herein referto the year 1969unless otherwise noted3 Edna Hodges, a witness calledby theRespondent,testified. "The unionhad their little crowd and others that didn'twant the union had theirs."427-835 0 - 74 - 37 564DECISIONSOF NATIONALLABOR RELATIONS BOARDrumors that the Union was trying to organize andhe knew that "there was going to be a Union meet-ing the following Friday night."On February 26' Schwartz again addressed theemployees. Among other things he told employeesthat he knew all who had signed union cards andthat he could not "say the word [he] would like tocall them." He said that "he had friends that wouldcome back and tell him things, volunteer him thatinformation."5 Schwartz further observed that he"wasn't making any money and when he did makemoney he would pay it to the girls and not to noUnion," and that he was "not paying his money tono Union for the Union men to ride around in newautomobiles all over the country and giving hismoney to the Union men to get out of jail on." Heremarked that "[t]his is a nonunion plant and it isgoingto stay a nonunion plant." He said, "I can tellyou now that there is to be no union in this plantnext Tues., Wed., Thursday, or Friday.... I do notintend to have a union in this plant.... I can not doanything about the girls after working hours but ifanything happens during working hours they will befired on the spot, no talking in the bathroom on mytime,6before work-lunch time, and after work. Ican not do anything about thatunless some one isharrassinganyone." He advised, "This is a freecountry so just shut the door in their face."On March 4, Ramelle McCoy, union director oforganization, addressed a telegram to Respondentlisting the following employees as members of theUnion's organizing committee: Flora Mae Woods,Agnes Forster, Gladys Daniels, Marjorie Covington,Minnie Ruth Griffin, Mable Small, Mary Townsend,Rene Clark, Shirley Mabley, Opal O'Berry, LouellaWilliams, Ella Mae Jones, Katherine Hardy, MaryWilkins, and Murle Cunningham.On March 6, Schwartz read the telegram to as-sembled employees. He reiterated that "no damnunion is coming into the plant now or ever." Hecontinued, "I want to tell you one of the unioncommittee talked anothergirl into signingher name'Commencing with the meetingof February26, the findingsof the TrialExaminer are for the most part drawn from the notestranscribed by FloraMae Woods as viewed in the lightof therecord as a whole.After each ofSchwartz'speeches,either at noontime,or in the evening of the same day,Flora Mae Woods committed to writing her recollection of Schwartz' re-marks.The probative value of these notes is limited,of course, by the in-tegrity and the recollection of the witness at the time the notes were trans-cribed and whether the notes actually reflectthe purportof Schwartz' re-marks in the context used The Trial Examiner has considered these limita-tions.The Trial Examiner has further considered the veracity of Schwartzas a witness.His comportment and demeanor as a witness,his union an-tipathy,his failures to recall, his supererogatory testimony,and his im-plausible remarks,allwhen viewed in the light of the record as a whole,convince the Trial Examiner that Schwartz was an incredible witness. It isnoted,as examples of Schwartz'dissembling,that in the face of his prolificand massive efforts to defeatthe Unionhe testified, "I was less concernedwith the Union than anybody" and "I couldcare less about theUnion."s EmployeeEdna Hodges testified that she volunteered union informa-tion to Schwartz and told him that she was"strictly"against the Union, thatshe did not think a union was needed,and that she was going to doeverything she could"to keep it out."° Employee Mable Small remembered that Schwartz had said that "any-bodytalking about the union during working hourswould be fired "on a napkin for job security, whichwas a lie. I canfireanybody anytime not for union, but for 44otherreasons.Iwill not let anyonego as long astheir work is good and they make production, justdo not listen to any of thisunion messif you wantinformation cometomeIwillanswer yourquestions. "7On Friday, March 7, the Union distributed ahandbill at the employer's premises, which con-tained a copy of the March 4 telegram with thewords, "The members of yourunion committee aredoing their part, do your part. Sign and mail thedetached card today."OnMonday,March 10,theRespondentdischarged Rene Clark, a black member of the or-ganizing committee,who hadassisted in passing outhandbills on March 7.According to Schwartz, Clark was discharged for"nonproduction." Her makeup pay for the weekendingMarch 1 exceeded $37.8 After the hand-billing incident Schwartz reviewed certain produc-tion records.He explained, "Iwas getting a-Iwanted to analyze my particular payroll. I had thetime on that particular day, let's say, that particularweek. I decided I wanted to go over my payrollwhich is my privilege and frankly speaking, when Inoticed this over here, I thoughtas I willstate and Iwillmy reasons why I took the action, that I don'tthink Rene Clark was producing anything near herability at the time and was purposely nonproduc-tive. "eSchwartz additionally explained that he em-ployed an "at-random" procedure "to check em-ployees' production records" and that he "just hap-pened" to review Clark's earnings.Prior to the dateof Clark's discharge, according to Schwartz, he hadnot reviewed a payroll for 2 or 3 months.Schwartz acknowledged that he gave Clark nowarning;he did not inquire why she was so low inearnings for the week in question;he made noinquiriesof her supervisor; he madeno investiga-tion at all; he knew that in other weeks her produc-rAlong thisline employees testified that Schwartz had said that no em-ployees would be dischargedfor union activities"[iIf they could do theirwork right" and that employees "had a perfect right to sign anything that[they] wantedto sign" and that "if anybodywas harassedor bothered thathe would discharge them."In viewof Schwartz'other repeatedcoerciveremarks, these assurancescould havehad little effect to instill inemployeesthe idea that they werefree to engage in unionactivities without reprisals.Schwartz was blowinghot andcold in an attemptto comply withthe letter of the law but not withits spirit°Makeup payis the deficit in earningsincurred by an employee whodoesnot earn,based upon her pieceworkrate,the minimumwage of $1 60per hour° Schwartz also testified,Iwill sayit thisway thatshe just didn't want towork that week overthere forsome reason or the other This was my thinking at the time Iterminated her.In our business it stands,YourHonor,you have peoplethat willsome timesfor variousreasonshave a fightwith theirhusband andtheywill come in and it is impossibleto work underthis,where someweeks you will have your peaks and your valleys and so on; but youhave tohavea overall outlook if you have beenin this business andlet's say you do have asixth senseaboutcertain things THE LORAY CORP.565tion was better and for her last week of work "con-siderably greater"; he was aware that she had "onething that was very good," the "desire to becomean operator"; he knew that she was acceptable toher supervisor; he knew that her discharge was notrecommended by her supervisor; and he was cogni-zant that other girls may have had as high makeuppay as Clark.10 According to Schwartz, without in-vestigation as to why Clark's earnings were so low,he said "terminate that girl at once."Clark had not been warned either by her super-visor,Betty Taylor, or Plant Manager Andersonthat her production record made her amenable todischarge and, except for the action taken bySchwartz, it seems clear that she would not havebeen discharged on March 10.Clark's actual discharge was effected by Ander-son upon the direction of Schwartz.tt According toAnderson she did not remember discussing thedischarge with Schwartz. Anderson testified thatthe Respondent had no set policy as to how long ittolerated excessive makeup pay on the part of anemployee. Anderson explained, "If a girl were torunmake-up pay consistently week after week,then you would have trouble. But, as you will find,on somepaycheck stubs there will be no make-uppay, and then next week she might have. It couldhave been during the time that a regular operator,production operator, when the job she was on theyhad caught up on that and she was put somewhereelse."Anderson added, "it isthe policy of the companyto look into the situation with regard to each girl todetermine why she had this make-up pay, and thenbased upon that you make a determination what todo with her. . . ." This policy was not followed inrespect to Clark's discharge.On the day after Rene Clark's discharge, March11, Schwartzagainassembled the Respondent'semployees. Among other things he said, "I wantyou to know that there are less people in here todaythan was in here yesterday and there is going to beless everyday." Schwartz accused Union Represen-tative Leste of lying by telling employees that theycould have a union "but no dam [sic] union isgoing to be in this plant."He told employees that ifthey wanted their union cards back to get in touchwith their lawyer who could get it for them.12Schwartz made reference to the handbill dis-tributed on March 7. He said that there would beno more handbilling at the plant. "The police willbe out here everyday to arrest anyone that takespart in handing out union papers." He added thathandbillers would have been arrested on March 7but that he had told them he would give them awarning.On that afternoon Union Representative Lestewas arrested for distributing handbills in the vicinityof the Respondent'splant by two off-duty countypolicemen who were hired by Schwartz after March7.The Respondent's plant is located on LouisvilleRoad, a comparatively busy highway. A drivewayon each side of the plant connects the plantpremises with Louisville Road. A ditch runs parallelwith Louisville Road between Louisville Road andthe Respondent's premises.At orabout4:30 p.m.Union Representative Leste arrived in the vicinityof the plant where he handed union leaflets to em-ployees Flora Mae Woods and Marjorie Covington(who had just emerged from the plant) for distribu-tion to employees who were also leaving the plant.Woods and Covington posted themselves at theright-hand driveway. Leste walked along LouisvilleRoad toward the left-hand driveway carryingleaflets for distribution to employees. While yet onthe roadside of the ditch two uniformed policemenapproached Leste; he was told that "the peoplewho own this shop don't want you here." He wasordered to leave the premises. Leste replied that hewas there for "the purpose of distributing Unionliterature" which was his right. He further statedthat he was not on company property; that he wason the side of the road, and that it washis intentionto stay and "disseminate this literature." The of-ficers warned him either to "leave the premises anddiscontinue leafletting"or be arrested and "taken .to jail." Leste declared his intention to distributeunion literature.He was placed under arrest. Bythis timeWoods had reached the group. Lestehanded her all but three or four of the leaflets in hispossession and said, "Here, take these and leave, Iam going to jail." The officers directed Lestetoward the Respondent's plant. When Leste showedreluctance to step on the Respondent's property,one of the officers grabbed Leste by the leftshoulder and with his right hand pushed him acrossthe ditch and escorted him onto the Respondent'spremises and into the Respondent's offices. Whilethese events were occurring employees were exitingfrom the Respondent's plant. At the time of his ar-rest Leste had distributed no leaflets to the exitingemployees.In the Respondent's office the officers asked forMr. Schwartz. They were told that he was not therebut was expected "back any minute."13 Schwartzdid not appear. After a phone call by one of the of-ficers another police officer arrived about 5 o'clock10For the week ending March1, 1969, Flora Mae Woodshad makeuppay of $3765. She was not discharged at that timei iAndersonwas asked, "You don't know whetheritwas yourdecision orhis decision?A. Right"Schwartz was asked, "Did Mrs. Anderson sayanything toy iu beforeyou dischargedRene Clark" A No "ri On this subjectSchwartz testified"I said I would bewilling to give$25 00to see the first card that ever cameback [from the Union]becausein my experience I have never seen it period "13Referringto March 11, Schwartz testified "I am satisfied I was out oftown that day " When asked where he had been he answered, "It might bepersonal " Later when he was asked if he were present in the plant anytimeduring the day Leste was arrested, he answered, "I don't recall " As notedabove the Trial Examiner has found that Schwartz addressed assembledemployees on March 1 I 566DECISIONSOF NATIONALLABOR RELATIONS BOARDwith a marked police car and Leste was taken tojailwhere he was charged with "failing to movewhen ordered by police officers." Thereafter onMarch 14 a hearing was conducted before theHonorable HenryBrennan, Judge of the Recorder'sCourt of Savannah, Chatham County, Georgia.Schwartz appeared as a prosecuting witness. Thecase was dismissed.On the morning of March 12, certain of theRespondent's employeesengaged ina "standout"pursuant to a decision made ata union meeting. Bythe time work commenced at 8:30 a.m. 15 em-ployees had joined the "standout" group. UnionRepresentativesMcCoy and Leste were present.Numerous police officers were also present. About8:30 a.m. according to Schwartz, McCoy indicateda desire to speak to him, whereupon Schwartzturned to the officer whom he had hired or anotherofficer and said "to the effect," "[T]hese peopleare trespassingon my property.... I expect you tosee that these people do not trespass on my proper-ty." Schwartz then entered the plant. The police of-ficer directedMcCoy to move. McCoy inquired,"You mean these girls that work here can't go inthat plant." The officer replied that if they wereemployees they could enter. McCoy, who was hold-ing a numberof union authorization cards in hishand, handed them to Flora Mae Woods who thenentered the plant followed by employees MarjorieCovington, Shirley Mabley, Agnes Forster, Opal Al-len,LeasieBragg,Valeria Elders,Minnie RuthGriffin, Mary Ruth Townsend, Lucille Driver, MaryEttaHolland,Louella Paul, Betty Ann Jones,Mable Small, Mary James, and GladysDaniels.Some time prior to this event,duringthe "stan-dout," it had been decided that the group would gointo the building with the idea of speaking toSchwartz about unionrecognition.According towitnessLeasieBragg,McCoy said, "Flora, you leadthe way. If he won't let you go to work, just turnaround and come back out." In any event it ap-pearsthat if Schwartz's response was negative, ithad been resolved that the group would return tothe outside of the plant.Woods, followed by the others, proceeded downa short hallway to the door opening into the sewingdepartmentwhere Schwartz appeared. Holding theunioncards in her hand Woods said, "Mr.Schwartz,we want to talk to you about the majorityof Union cards that we have gotsigned." Schwartzreplied that he did not have time to talk to the em-ployees, that if they wanted to talk with him to talkwith hislawyer, that they should get out and gohome,that they were trespassing, that they werelate for work, and that they should report for worktomorrowmorning."'The group turned and de-parted." Schwartz testified"Isaid something to the effect, you will have tomake an appointment with me or if you want to discuss anything with mespeak to my attorney I also added something, I don't recall exactly what itSchwartz acknowledged that he needed the em-ployees and that he had never turned an employeeaway from work who came in late. He explained,when asked the reason why he didn't ask these em-ployees to work, "For the same reason I don't askanyone any morning since I have been in business. Ihave never asked one of them to come in and go towork."Later in the day on March 12, Union Representa-tiveMcCoy directed a telegram to the Respondent.The telegram was as follows:THIS IS TO AGAIN INFORM YOU THAT A MAJORITYOFTHEPRODUCTIONANDMAINTENANCEEMPLOYEESOFTHE LORAY CORP. PLANTLOCATED AT 2041 LOUISVILLE RD. SAVANNAH,GEORGIA HAVE DESIGNATED THE INTERNATIONALLADIES GARMENT WORKERS' UNION AS THEIREXCLUSIVE BARGAINING AGENT FOR PURPOSES OFCOLLECTIVE BARGAINING AND TO REITERATE THEREQUEST MADE TO YOU THIS MORNING BYMYSELF AND BY UNION ORGANIZING COMMITTEECHAIRMAN FLORA WOODS. TOGETHER WITH THEOTHERMEMBERSOFTHEORGANIZINGCOMMITTEE,THAT YOU PROMPTLY MEET FOR THEPURPOSEOFNEGOTIATINGACOLLECTIVEBARGAININGAGREEMENT COVERINGWAGESHOURS AND WORKING CONDITIONS. YOU AREREQUESTED TO PROMPTLY RECALL TO WORK THEMEMBERSOFTHEUNIONORGANIZINGCOMMITTEE WHO WERE LAID OFF BY YOU THISMORNING AND TO MAKE THEM HOLD [SIC]FORALL WAGES LOST DUE TOTHEIRLAYOFF. THEMEMBERS OFTHE ORGANIZING COMMITTEE WHOWERE LAID OFF BY YOU THIS MORNING AT THETIME OF THEIR REQUEST FOR A CONFERENCEWITH YOU ARE: FLORA MAE WOODS, LUCILLEDRIVER,MARJORIECOVINGTON, OPAL ALLEN,LEASIE BRAGG, AGNES FOSTER [SIC], GLADYSDANIELS, MARY JAMES, MARY TOWNSEND, MABLESMALL,MINNIERUTHGRIFFIN,BETTY ANN JONES,SHIRLEYMOBLEY [SIC], MARY ETTA HOLLAND,LOUELLA HALL [SIC], AND VALERIA ELDER [SIC].On March 13 the Respondent responded to theforegoing telegram by a letter written by its attor-ney,Anthony J. Leggio. In part the letter con-tained:Irrespective of your representations, LorayCorporation has a reasonable doubt that theInternational Ladies Garment Workers Unionrepresents an uncoerced and valid majority ofitsemployees for purposes of collective bar-gaining.Under these circumstances the Com-pany feels that the most reliable determinationof the desires of the majority of its employeesin thisrespect would be best resolved by anwas, something about those of you people please be here on time to cometo work tomorrow, something to that effect " THE LORAY CORP.567election conducted by the National LaborRelations Board.While it does not appearto be material atthis time the company wishes to further informyou that it doesnot acquiesce in or agree withfactual representations contained in your tele-grams; e.g., that Flora Mae Woods informedMr. Schwartz on March 12, 1969, of theunion's majority status; that certain employeeswere laid off on the morning of March 12,1969; and that any employees are entitled toback pay for lost wages due to their lay off.On March 26, 1969, Schwartz again addressedthe employees, at or about 11:45 a.m. Among otherthings, he said "that no damn union was going to bein his plant." He indicated that the union represen-tatives were running around all over the States intheir new cars getting arrested every day and usingup union money to get out of jail. He said he wasnot going to pay his money to a union and "if andwhen he made some money he would pay it to thegirls that worked for him. Not to no damn union."He stated that "he never had been union and hedamn sure was not going union now." He furthersaid, "I want you few union people to run back andtell him Walt Leste that I will never pay no healthand welfare benefits into no damn union. I do notrun no damn sweat shop here and we have no needfor a union. Some of you have asked for your cardsback. They say write to the office, my advice is tosend a registered letter to the address I haveposted. "lsSchwartz also said that he had "lost a few of hiscontracts because they had heard there was goingto be a union in his shop, and they could not affordunion prices. "16Schwartz further stated "that no damn union is tobe in his shop, but if one did come in he would nottalktoanyone.They could write up theirgrievances but he would not talk to anyone."On April 14 the Union filed a petition for anelection.The election, later vacated, was set forMay 9, 1969.On April 15 Schwartz delivered another speechto his employees. During the speech Schwartz com-mented that he had received a notice that there wasgoing to be a union election in the plant. Referringto the election he stated: "I am very glad to hearthis for I want to get this cancer over with once andfor all.17 I hope I can get it in the next 2 or 3 weeks.We will beat this thing for sure. I will say now as Ihave said before no damn unionis going to comeinto this plant.We don't need nodamn union inhere.We have a union pro in here whose husbandworks with her." He further stated that he wouldrepeat that Union RepresentativesMcCoy andLeste were "damn liars" and he referred to Leste asa kind of man who ran around getting arrested. Inhis speech he also said, "I will say no damn bodycan make my right handsign a damn thing.""' Hefurther said, "The election will be held in this plant.Iwant to tell you all to vote as you pleasethis is afree country, but I still say no damn union will be inhere.But Iwill survive as I have done before. I hada plant in Gainsburg, 19 Tennessee, which becauseof union trying to come is a ghost town today. Ihave fired people before and never hired anyoneback or payed [sic] any money to them for beingfired. I never have and I never will."Schwartz noted that the people with which theRespondent did business would "pull" their con-tracts and the plant would not have enough work.20He alsorelated,"I will stillsay Iwill never sign aunioncontract no one can make my right hand signa damn thing.Iwill neverpay health and welfarebenefits to nodamn union. I have been in this busi-ness for3 yearshere in Savannah,Ga., and am nowstarting to make alittleprofit from it. So if theunion comesinwe will not have adamn thing."Schwartz further commented, "All of this is I amsaying iswhy I don't want a gosh damn union inhere,that is whyI spiton them."On April 17, 1969, Flora Mae Woods and SaraHelen Grahamappeared at the Respondent's plantwearingunion buttons which were 4inches indiameter. [One read, "Union-Made for UnionMaids," and the other, "Look for Our Label...We'll Look For Yours!" Both depicted a replica ofthe ILGWU cloth label.]ShortlyafterWoods commenced working"Schwartzcamebouncing over to [her] machine."He put both of his hands on her machine and said,"Flora, what is that you have got on, what does thatsay, thatthingsay that you are wearing." Woods" Posted onthe Employer's bulletin board was a notice which employeeDorothy Rudolph had "written to the union for her card back "" Edna Hodges testified that in one of his speeches, Schwartz said that"he had lost two or three[customers]already "n Admitted by Schwartz18Witness Shirley Mabley remembered that Schwartz had said that"nobody could make his right hand sign anything he did not want to sign"and that"he had never signed anything" and "nobody was going to makehum sign anything he didn'twant to " Schwartz testified that he said that"no one can make anyone's right hand sign anythingtheydo not want to orwords to that effect "18Thetown was Gainesboro,TennesseeR0Agnes Forster remembered that Schwartz said that if the Respondent"didn't get the contracts,"therewould be "no other choice but to close it "And that"if we go union.that some of the companies didn't want theirwork done under the union so if we went union and they cut off our work,we just didn'thave any work " BettyJean Mitchum remembered thatSchwartz said that he"would not closethe plant because of union activi-ties,but that thepeople that he would getwork from,the contractors,would close it for us because theywould not giveus any work."Schwartz testifiedthat he told the employees, "I told them that I was notfor the Union That this companydid not needa Unionand that we ulti-mately since we were contractorsif thepeople,the non-Union customerswhich I hadwould pull theirworkout immediately if we werea Union shopand that inall probability we would be without workand that because ofthat thisfactory wouldclose in all probability because we would have nowork",and "I said that the peoplewe contractwith are non-Unionresources or manufacturesand that theywould not have their work madein a Union shop and would probablypull out all of their work out of ourfactory and that we wouldjust not have a business anymore"There was nocredible proof to support Schwartz'statements 568DECISIONSOF NATIONALLABOR RELATIONS BOARDresponded, "What, this?" He replied, "yes." Shesaid, "Read it, I am busy." (At the time she wastying up a bundle.) He replied, "You mean that iswhat you are doing is Union work." (The buttoncarried the wording "Union-Made for UnionMaids.") Woods responded, "You can't prove it byme."Schwartz left Woods' machine and rushed towardSaraGraham'smachine.Grahamcrediblydescribed the event. ". . . around 9:30,Mr.Schwartz came rushing up to my machine and hesaid `what is this thing you are wearing' and beforeIcould answer him, he said `speak up, I am talkingto you' and I answered him then and he pointed ashe rushed up toward my Union button, almostputting his hand on it and I was wearing it righthere on my blouse; and I said Mr. Schwartz, I tookmy finger and I pointed, I said `this stood for what Istood for' and as he walked away the best that I re-member himsaying or understanding him, he said `Iwill expect your work to be checked."'21Shortly after the morning break at 10:20 a.m.,PlantManager Anderson escorted Graham toSchwartz' office.Here, after greeting her as a"troublemaker," Schwartz confronted her with twosigned statements. In one, dated April 16, signed bySara Parker, Edna Hodges, and Dorothy Rudolph,Graham was charged with threatening Parker,slamming thedoor to the bathroom in her face, andsticking her tongue out at her. In the other datedApril 17 Betty Mitchum claimed, "While getting inline to clock out Sara Graham ask[ed] me to hurryup and I told her that I was to[o] tired to run and Idropped my time sheetand Iwas pushed and Inearly fell on my face." Graham denied thecharges. Graham was discharged-in the words ofSchwartz-"I discharged her because I felt thethingsthat were told me, that that was the reasonthen and I believed them at that point and after Italked to herIwas convinced that was what Iwanted to believeand that is the action I took."(Emphasissupplied.)During the discharge scene Graham asked himwhy he rehired her if she was "so bad."He an-swered, "You are a good worker and I need goodworkers."Graham was first employed by the Respondenton May 19, 1966. She worked until July 1, 1966, atwhich time she quit in order to care for her child.She returned to work in October 1966, and con-tinued untilOctober 1968, at which time herproduction rate was cut. She quit because theRespondent refused to restore the cut. Grahamagainreturned to work on March 14, 1969. Duringher work periods she had been neither reprimandednor disciplined. According to Schwartz, "At times,Sara[h] was a good operator." Discharge was never_'Such statement suggests the action Schwartz took against Clark whosework he checked after she appeared at the plant passing out handbills." Schwartz testified that he asked Mitchum to commit the incident towriting"because previously my attorney had told me if there was anyrecommended by her supervisors. Schwartz wasunable to recall another discharge for like cause.Graham's discharge was the first discharge basedupon written statements of fellow employees. Thereisno credible proof that Schwartz heretofore ad-ministered a harsh discharge policy.On April 16, according to the uncontrovertedtestimony of Graham, she told Plant Manager An-derson that she would like to discuss somethingwith her that she had been "wanting to tell [her]for a long time." Anderson suggested an immediatediscussion.Graham suggested a later discussion inthat the discussion would be protracted. Andersonresponded that she would be available at 5:30 p.m.every day except Saturday.In the meantime Schwartz and Anderson con-versed after which Schwartz appeared at Graham'smachine.Graham had mentioned to Andersonearlier that in order to make production she neededa board on her machine. Graham reviewed herneed with Schwartz. Schwartz and Anderson againconversed outside the hearing of Graham. A boardwas placed on her machine and she was informedby Anderson that her rate was raised 40 cents.Graham, because of a church attendance con-flict, did not appear for a discussion with Andersonat 5:30 on that day. The next day she appeared witha union button. She was discharged.Prior to Graham's discharge Schwartz inter-viewedBettyMitchum,SarahParker,EdnaHodges, Dorothy Rudolph, and Lucille Driver. Eu-dineMiley, also a witness to the Parker incident,was not interviewed.Betty Mitchum testified, in respect to the pushingincident, that she told Forelady Anderson and laterSchwartz that, "I was going in line [to thetimeclock] and Sarah Graham asked me to run andI told her I was too tired to run, and she pushed andI fell." Schwartz told her "to write it down and signit. "22The incident occurred on April 15, but wasnot reported to Schwartz until April 17. Mitchumremembered no witnesses although "about ten"employees were in the area. During the interviewSchwartz did not inquire concerning witnesses.Schwartz testified, "BettyMitchum volunteeredthis information to me and I decided right then andthere yes that Sarah Graham would be discharged."Mitchum was opposed to the Union, a factknown to management.Sarah Parker testified that she reported to PlantManager Anderson that she "was standing in thebathroom and Sarah came in and slammed the doorback against [her]." She told Schwartz "about[her] being standing in the bathroom smoking andSarah pushing the door up against [her]"; that she"was in the bathroom smoking somewhere around3:30 and Sarah Graham came in to the smokingreason that I felt we should record it then we should and I felt at this par-ticular time since I was aware at this particular time that there was someUnion activity that a statement of this kind was necessary " THE LORAYCORP.569areato go into the bathroom and pulled the dooropen and shoved it back against [her]." Schwartzasked for witnesses. Parker named Edna Hodgesand ShirleyMabley. Parker "wrote it down onpaper and signed it." Parker was opposed to theUnion, a fact known to management.As Parker was leaving, Hodges entered Schwartz'office.Hodges testified that she told Schwartz that"Sarah Graham had hit Sarah Parker in the face orthe head with the door." Schwartz asked Hodges tosign the statement which Parker had signed. Shecomplied and upon Schwartz' request namedDorothy Rudolph and Shirley Mabley as witnesses.Hodges was opposed to the Union, a fact known tomanagement.Dorothy Rudolph testified that she related toSchwartz that while in the smoking room "SarahGraham came in the room as if to go in thebathroom ... She took the door knob and pulledthe door back way open and she turned and lookedatSarah Parker. ... She took her hand andslammed it [the door] up against her." Rudolphqueried, "What was all that about," then turnedand walked away. Anderson showed Parker's state-ment to Rudolph and asked her if that was whathappened. She answered, "Yes." After receivingassurances that she would get in no "trouble" shesigned the statement. Rudolph was opposed to theUnion, a fact known to management.Lucille Driver was also called to Schwartz' officein regard to the Parker incident. She was shownParker's statement, after which she commented toSchwartz and Anderson that she "thought it wasthe most ridiculous thing that [she] had ever seen."Driver refused to sign the statement. When askedby Schwartz whether she thought the door hitParker she told Schwartz,"I didn't know. I couldn't say because I don'tthink I am supposed to say what I think; onlywhat I could see. I certainly don't think thedoor hit her because I did not see it," but I didwhenever I looked up I realized that the doorwas being shut with more force than what theclosing would allow it.When I looked up Sarah Parker was standingwith her hands like this (indicating) and theperson who had opened the door was going oninto the bathroom. ... Sarah Parker's andEdna Hodges was standing over to the left andalmost directly in front of me and she shookher finger at Sarah, she said, "I told you tobehave yourself," and Sarah says, "Ain't nodamned son-of-a-bitch going to push mearound."On the same day during break Driver approachedAnderson and asked if she could see Schwartz.Schwartzwas telephoning so Driver gave thismessage toAnderson for transmittal to Schwartz: "Ithinksincethere are accusations and threats beingmadethat all the accusations and threats that aremade should be brought out into the open or eitherthey should all be hushed and stopped, unlesseverybodywas goingto be tried. I could not see anyreason why just one should be tried." WhereuponAnderson asked her what she meant. She replied,"Well, on several occasions I have heard SarahParker make a threat in actual words as she wasgoing to slap the shit out of someone.... And shewould stomp the shit out of Sheila [sic] Graham aswell as several others."Eudine Miley23 also witnessed the Parker incidentbutwas not interviewed by Schwartz.Mileytestified that several employees werestanding inthe smoking room which is adjacent to thebathroom, the door to which opens toward thesmoking room. Parker was standing behind thebathroom door next to the wall. Miley was standingnext to her. "Sarah Graham started in there to thebathroom which she could not help bumping herwith the door. She opened the door and justbumped her." Parker jerked the door backwardsand then slammed it back against Graham. EdnaHodges shook her finger24 at Parker and said, "Itold you to behave." The door "barely bumped"Parker. Betty Cail, a supervisor, was standing about6 feet from Parker. Miley testified that it was notunusual for employees who were standingagainstthe wall to be bumped by the door.Anderson's first knowledge of the Mitchum in-cident was between 9 and 9:30 a.m. on April 17.The Parker incident was reported to her on thesameday. Anderson made no recommendations asto what discipline, if any, should be administered toGraham.Shortly afterGraham's dischargeWoods wascalled into the office. Schwartz said to her that thebutton she was wearing was "distracting theproduction girls from making production." He saidthat he would like to have her remove it. Shequestioned, "What if I don't?" He replied, "I willtake further steps." She replied, "Well, I will take itoff now but I have got small ones." Schwartz saidthat he wouldn't mind her wearing one about aninch in diameter but not that "Mickey Mouse look-ing thing." Woods took the button off and put it inher pocketbook and said, "What it represents iswhat I stand for." Whereupon she was directed togo back to work.25" Miley left the employ of the Respondent about 6 weeks prior to August26,1969.24Hodges testified that she pointed her finger and said, "Just leave it go"and that Rudolph said, "What's that all about"The Trial Examiner con-sidersMiley to be a credible witness even though he has considered andweighed in this regard the Respondent's proffered evidence reported atpages 579 and 580 of the transcript!S Schwartz testified, "I don't verbatim exactly what I said but I can saywithout question that I said very nicely to Flora Woods that I would like herto remove that conspicuous button,it isobjectionable, and that she couldfeel free to wear a Union button of normal size, a small button if she has it,to feel free to put it on " Schwartz also testified that several employeesmentioned that they found the button "objectionable," and that he toldWoods that "it was objectionable and asked her to please remove it." 570DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the same day, April 17, Schwartz addressed'the employees. He called attention to the "bick-ering" among the girls. He said that he wouldnot have "this kind of stuff" in the plant; "theunion girls cannot say things about the nonuniongirls, and the nonunion girls cannot talk about theunion girls." He informed the employees that hehad "already let one girl go today bacause she wasa troublemaker." He noted that she was active intheUnion and had signed a union card.26 Hefurther asserted he would "not pay anyone [he]fire[d]"backpay.He referred to a plant heoperated in Tennessee where a ghost town now ex-istsbecause of the union."'He saidthat the papersthere printed that he had paid $5,000 in backpay tothe girls but that that was a "damn" lie. He saidthat he had never paid any of the girls backpay andwould "not start now." He said he wanted to hurrythe election up so that he could "get rid of thiscancer once and for all."' Hepredicted that theRespondent was going to win the election "handsdown." He further observed, "No one is going tomake my right hand sign a damn thing.29 I will closemy doors if a union come in here.30 Wait until theverdict is over. You have heard about hanging aman from the highest tree, wait for six months thenhang him. After this cancer is gone once and for allthen I am going to take action. "31 He ended his re-marksby saying, "As you all know this is the onlycontractor shop in Savannah, Ga. or the only onewithinsixtymiles of here.The other shops manu-facture but not me. So if a damn union come[s] inhere the contract[or]s will pull everything out."32On April 21 Schwartzagainaddressed his em-ployees.Among other things he said, "You knowtwo of the union pros are wearing aprons. They areright pretty if I do have to say so. Much better thanthe others things they wore. I want you to know wehave some low down loud mouth bettle [sic] brainunion pros in here. I want you to know as I havesaid before no dam[n] union is coming in this plant.Iwill not pay no 9 per cent to no health and welfarebenefits. If I have anything to give I will give it toyou girls not to no damn union. My lawyer advisedme not to make no comments but I will tell youthis.You union pros don't know how dirty I can bebut when this election is over I will hold my court.Then you willall see. I have a bargain but you willknow about it later."Schwartzagainaddressed his employees on May5. In this speech he discussed the election whichwas to be held on May 9, 1969. Among other thingshe said, "I want every one of you to vote as youplease but if you vote the Union in I will close thedoors of this plant. You will have no work becausethe contractors will pull all of their work out. Asyou know we have already lost Miss Wendy. Theothers arestandingby waiting. They cannot affordto pay union prices. These doors will be closedbecause I have never operated under union and Inever will. I do not stand here and tell lies as thedamn union men do. I do not run no sweat shophere so we do not need no union." He reiterated, "Iwill say again no one is going to make my righthand sign a damn thing."On May 6,he againcalled the employeestogether in a captive group. He indicated that thespeech was for the purpose of answering certainquestions which had been propounded to him. Hesaid that he would say again that he would not"operate this plant under no damn union." Hefurther said that "if the union went into the plantand the doors were shut it would hurt the City ofSavannah." He further observed that the employeesdid not "need a union in here. Everybody [was]getting fair treatment.Everybody[was]beingtreated alike." He further told the employees, "Iwant to kill this cancer once and for all with a bigvictory against the union." He said that Fridaywould tell the story whether there would be anywork. He observed that "he would deal with theunion pros after Friday. They would get to knowhim in person. He would hold his court later." Hefurther observed, "I will never sign no I.L.G.W.U.contract. I can tell you that for sure."On May 7 Schwartzagainaddressed his em-ployees. In this address he noted that he had calledthe employees together to answer questions whichthey had been asking about the election. He saidthat someone had asked him if he would close hisdoors if the Union came in the plant. He assertedthat he had not said that he would close his doorsbut hehad said,"My contractors would close thembecause they would pull their work out." Hefurther said that he would do his "surgery" afterthe election was over. He said that "the girls whowork for me would never pay their hard earnedmoney to no union," or that the union would ride a"gravy train on the backs of these employees in thisplant." He stated that he did not like the Unionbecause it was no good; it did not help the em-ployees and never would. He reiterated that he26Driver testified that Schwartz said that"he had discharged an em-ployee for one thingbecauseshe was causing trouble She had admittedthat her only intention in coming back into the plantto work was to workwith the union and cause dissension and trouble in the plant "z!Mable Small testified that Schwartz told employees"about a plant hehad in Tennessee which wasclosed because of theunion"and that he had"fired peoplebefore and wouldnot pay them any money for the time theymissed "Schwartz admitted the remarkSchwartz testified he told employees that"nobodyhas to sign anything.can't be forcedto sign anythingtheydon't want to sign . .m Mable Small testified that Schwartz told employees that"if the unionwins the election the doors would be closed because he had never operatedunder a union and never would "'iDriver remembered that Schwartz had said that "he would have hisown trial when everything cooled down and quieted down and he would tryeach and everyone and they would have their day in court." Mable Smalltestified that Schwartz said he would"wait until this thing is over and thenhe would have his own trial "a Edna Hodges testified that Schwartz said that"the plant would close,not from his doings but by his customers pulling out, which he had lost t'woor three already" According to Hodges,Schwartz gave the names andaddresses of these customers.Hodges further testified that Schwartz saidthan "if it was union,he could not get orders .. from anyone " THE LORAY CORP.would never sign a "I.L.G.W.U." contract.Said he,"I never have and never will." He urged the peopleto vote no and "keep Loray."On May 8 Schwartz again called the employeestogether.He advised the employees there would beno election in the plant the next day and that theUnion had called it off.He said that he would tellthe employees why. He said,"Iwill tell you-because they knew they had lost that is the reason.Itold you all along that was the way the unionworked.They would get you all hoped [sic] up andthen fizzle out. They knew if they held the electionthey would lose and they could never live thatdown so they just called it off.Iwant you to knowthat I am real pleased.Iam going on a trip realsoon and get this work going for the rest of theyear.We will roll it 1, 2, 3, now that the union isover with.As you know we still have a spark firefor the union here in the plant but that is all.Everybodyis going to have to abide by my regula-tions."On May 9 he spoke to the girls again. He saidthat he wanted the employees to know there werestill a few in the plant who thought there would bean election.He observed that as far as he was con-cerned and for the rest of the employees,the Unionwas gone.He referred to one employee who whenhe finished talking ran off and licked her wounds.Schwartz recalled that,as he told the employees be-fore, the contractors would give them plenty ofwork now that the Union was out.He said he wouldrepeatwhat he said yesterday:"the reason theUnion called off the election was because theyknew they had already lost the election."He saidthat he had"a good plan worked out" for the em-ployees which he would give to them in the next 2weeks.He noted that the Union had charges againsthim of which he would take care. He said that he"might even go to the Supreme Court with this."FloraWoods,a known union activist, receivedthe following letter from Schwartz on June 17:We wish to advise that due to your extendedabsenteeism,we can no longer hold a machinefor you.We will be glad to reconsider our positionshould your health permit you to return atsome later date.Please contact Mrs. Andersonbefore returning to the factory.Woods had been absent 9 days during the monthof June.Prior to June 17, the last day Woodsworked was June 11.On May 19 Woods called the employer and ad-vised it that she was going to the doctor. On May20 she called the employer again and advised it thatshe did not visit the doctor on May 19 but that shewas seeing the doctor that day. The doctor in-formed Woods that she had an infection and couldnot work the remainder of the week. He took acancer smear.Woods informed the employer.571On Friday Woods reported to Plant Manager An-derson that the doctor had received the report fromthe lab and wanted to see her.Anderson suggestedthat afterWoods visited the doctor she should lether know"what it's all about."On Saturday morn-ingWoods informed Anderson that the cancer testwas positive.Woods was referred to a gynecologistwhom she visited on Monday.She advised the em-ployer.She told Anderson that the doctor hadgiven her medicine"to tryto burn the cancer cell"and that he"wanted[her] to stay off work the restof that week and see how it done."Andersonresponded,"O.K. I heard the medicine will dogood."On Monday,June 2, Woods was troubled withbronchitis.The employer was informed that shewas going back to the doctor.The doctor advisedno work for the remainder of the week.Woods returned to work on June 9.On June 11 Woods sat under an air conditionerand the bronchitis recurred.She was absent June12 and 13.She informed the employer of her dis-tress.On June 16 and 17 she was again absent.Spasms occurred in her back. She informed the em-ployer as well as noting that Anderson knew shewas visiting the doctor for a test on June 17.On June 17 the doctor advised Woods that themedicine got "rid of that cancer cell." He also saidthat the "medicine shrunk the muscles so fast thatitcaused muscle spasms."He told her she couldreturn to work the following Monday, June 23.Woods has not been ill since.Woods submitted to Anderson a disability cer-tificate from Dr.William H.Lippitt dated June 17,1969, certifying thatWoods had been under hisprofessional care and was totally incapacitated and"may return to work on Monday, June 23, 1969."There is no credible evidence in the record whichsupports a finding that Woods was not physicallyable to work on and after June 23.AfterWoods received Schwartz'letter of June17, she telephoned Anderson and asked her whatthe letter meant.Anderson replied that she couldnot hold the machine for her because she was "outa lot sick."Woods said that she was able to returnto work. Anderson responded,"Check back withme later."On Monday Woods appeared at the plant withDr. Lippitt's certificate.Anderson's response was,"You'll just have to check with me later." She didnot answer Woods' question as to whether she wasfired.She said,"I just don'thave a machine foryou.,,On June 25 Woods wrote the employer in part:This is to advise you of my desire and physi-cal fitness to return to work full time.Mrs. Anderson has seen my doctors releasecertificate allowing me to return.Ihave seenyour ad in the paper for help and know toothat you are busy and have the work.Since I called in with regularity and youwere kept appraised of my situation,Idon't 572DECISIONSOF NATIONALunderstand your reluctance to permit me toreturn.Schwartz replied on June 28:Your letter of June 25 received, and I am sur-prised at your request since you know thatyour absentee record could no longer be ac-ceptable. The following is a breakdown of yourattendance record for 1969:WorkingDaysMonthDaysOutJan.24Feb.20Mar.21April22May22Till June 17121211510841696233/Ihave omitted Saturdays and Sundays from theabove months which clearly shows you wereout more than fifty (50) per cent of the possi-ble working days during that period.It is because of your past unacceptable absen-tee record that I could no longer consider youfor employment.On July 16 Woods again contacted Andersonwho told her she "wasn't hiring anybody that weekand she probably wouldn't hire anybody the nextweek." Woods reminded her that she had seen anadvertisement in the paper and "knew they werewanting workers."Woods had never been warned that her absenceswereexcessive.Schwartzacknowledged thatWoods was a productive employee, "one of ourbetter ones without question. . . ." Schwartz ad-mitted that during the period afterWoods'discharge the Respondent was in need of sergingmachine operators, the job performed by Woods. Infact, employees were hired to fill serging machineoperator jobs.Schwartz' reason for not reemploying Woods wasexpressed by him as follows:THE WITNESS: I'm saying to you at this par-ticular time that I regard Flora Woods assomeone who is not trying to find a job or keepa job with the Loray Corporation and has pur-posely gone out of her way or her doctors areliars. If the doctors have statedshe isphysically" According to Woods' absentee record(G.C Exh33B) she was absent47 times rather than 62 times.Fourteen absences were for lackof work,January 15, 23 to31, inclusive,February 3 to 7,inclusive, and May 16, atleast 15 of the absences were due to Woods' cancer problem''Schwartz'testimony borders on the galimatias.LABOR RELATIONS BOARDable to go to work, and I am going back for atleast I would say three or four months-I meanthree or four notes covers a good month periodI imagine-and they say three days later she isgoing to be able to go to work and then wewould get a call from her for one reason oranother.Iwill accept the fact that everything she saysis true if that be the case. Whatever it is, wecan't count upon her to come to work.Now, another thing that puzzles me, franklyspeaking, is this. On the occasions of the othergirls who were off for three or four weeks, suchas the sickness of her son, or the surgicaloperation, we know at once. We accept it andknow they are going to be off for three weeksor so.We are not happy with it but we know and itisa one parea [sic] period. Why, she keptcalling us every day. I don't know if it was ex-actly every day but I do know this, though, thatitwas-she would call on several occasionsand state that she was going to be in at suchand such a time and on one particular occasionshe never called and did not show up.3'Schwartz' lenient leave policy is depicted in thetestimony of Leasie Bragg:Iworked for Mr. Schwartz when he was inAllendale and I lost my little daughter and Istayed off of work for eight months and hetookme back and never asked me noquestions.The year beforelast I gotsick. I stayed offfrom February until December and when Iwent back to work my card was right there andIclocked in and went to work and he didn'task me no questions.Bragg indicated that she was absent many timesbecause of the condition of her 85-year-old mother.Anderson said that "it was all right because sheknows Mama's condition."B.Conclusions andReasonsThereforFirst:The Coercive Character of Schwartz'SpeechesIn the light of the entire record and in the con-text used the Trial Examiner finds that:1.The Respondent, by Schwartz' remarks to em-ployees on February 26 that he knew all who hadsigned Union cards, created an impression of sur-veillance, violative of Section 8(a)(1) of the Act.'2.The Respondent, by Schwartz' remarks to em-ployees on February 26, to wit: "This is a nonunionplant and it is going to stay a nonunion plant" and" "[T]he law reasons that when the employer either engages in surveil-lance or takes steps leading hisemployeesto think it is goingon, they areunder the threat of economic coercion,retaliation, etc" Hendrix MfgCovNLRB.,321 F 2d 100, 104-105 (C.A 5) See alsoN L.R.B. v. RalphPrinting and LithographingCompany,379 F 2d 687, 691 (C A. 8) THE LORAY CORP.573"I can tell you now there is to be no union in thisplant next Tues.,Wed., Thursday,or Friday"; onMarch 6,to wit:"no damn union is coming into thisplant now or ever";on March 11,towit:"nodam[n]union is going to be in this plant"; onMarch 26,to wit:that"no damn union was going tobe in his plant,"that"he never had been union andhe damn sure was not going union now," "Iwillnever pay no health and welfare benefits into nodamn union," "we have no need for a union," andthat"no damn union is to be in his shop,but if onedid come in he would not talk to anyone. Theycould write up their grievances but he would nottalk to anyone";on April15, to wit:"no damnunion is going to come in this plant," "We don'tneed no damn union in here," "no damn body canmake my right hand sign a damn thing," "Iwillnever pay health and welfare benefits to no damnunion"and "if the union comes in we will not havea damn thing";on April 17,towit:"No one isgoing to make my right hand sign a damn thing";on April 21,to wit:"no dam[n] union is coming inthis plant";on May 5, to wit:"We donot need aunion," "No one is going to make my right handsign a damn thing";on May 6, to wit: that the em-ployees did not"need a union in here" and "I willnever sign noI.L.G.W.U. contract";on May 7, towit: that the Respondent would never sign anI.L.G.W.U.contract,conveyed to the employeesthe futility of self-organization,and thereby theRespondent interferedwith,restrained,andcoerced employees in rights guaranteed by Section7 of the Act.'3.The Respondent,by Schwartz'remarks ad-dressed to employees on Febeuary 26, that therewould be no talking about the Union in thebathroom,in the context used,imposed an invalidrestriction on employees'rights of solicitation and,thereby, interfered with,restrained,and coercedemployees in rights guaranteed by Section 7 of theAct.4.The Respondent,by Schwartz'remarks ad-dressed to employees on March 6,to wit: "I canfire anybody anytime not for unionbut for 44 otherreasons," strongly implied that it would seize uponreasons other than union activity as pretexts for thedischarge of union partisans and thereby interferedwith,restrained,and coerced employees in rightsguaranteed by Section7 of the Act.5.TheRespondent,By Schwartz'remarks ad-dressed to employees on March 11,the day follow-ing the discharge of Rene Clark, a known unionpartisan, to wit: "I want you to know that there areless people in here today than was in here yesterdayand there is going to be less everyday," representedto employees that the jobs of union partisans wereinjeopardyand,thereby,interferedwith,restrained, and coerced employees in rights guaran-teed by Section 7 of the Act.6.The Respondent, by Schwartz' remarks ad-dressed to employees on March 11, to wit: "I willalso say there will be no more handing of papers atthis plant. The police will be out here everyday toarrest anyone that takes part in handing out unionpapers," imposed an invalid restriction on em-ployees' rights of solicitation and, thereby, inter-fered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.7.The Respondent, by Schwartz' admitted re-mark that he "would be willing to give $25 to thefirst card that ever came back [from the union],"offered a benefit to employees for retrieving theirunion authorization cards and, thereby, interferedwith, restrained, and coerced employees in rightsguaranteed by Section 7 of the Act.8.The Respondent, by Schwartz' unsupportedand false remark addressed to employees on March26 that he had "lost a few of his contracts becausethey had heard there was going to be a union in hisshop, and they could not afford union prices," in-terfered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.9.The Respondent, by Schwartz' admitted andunproved remarks addressed to employees that, ifthe Respondent was a union shop, the nonunioncustomers would "pull their work out immediately"and that in all probability the Respondent would bewithout work and "because of that the factorywould close in all probability," interfered with,restrained, and coerced employees in rights guaran-teed by Section 7 of the Act 3710.The Respondent, by Schwartz' remarks ad-dressed to employees on April 17 that he haddischarged an employee who was active in theUnion "because she was a trouble maker," inter-fered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.11.The Respondent, by Schwartz' remarks ad-dressed to employees on April 17 that a plantwhich he operated in Tennessee was closed becauseof the union, impressed employees with the ideathat the same result would transpire if the Union' SeeN.L.R.B. v Bailey Co,180 F 2d 278, 279 (C A6), The DeutschCompany,Metal Components Division,178 NLRB 616,BrandenburgTelephone Co,164 NLRB 825, enfd 408 F 2d 377 (C A6), TraneCo,137 NLRB 1506, 1510 In the case ofN L.R.B. v Patent Trader,Inc,415F.2d 190,198-199(C A. 2), the court said.At the meeting of January 31, 1966, president Tucker told several ofthe pressroom employees that he "didn't have to sign a contract at all"and that"nobody could force him to sign one " In the context ofTucker's other communications to the employees,these statementsoperated as a violation of the Act by conveying to employees the futili-ty of self-organization."If there is any implication that an employer may or may not take ac-tion solely on his own initiative for reasons unrelated to economic necessi-ties and known only to hun, the statement is no longer a reasonable predic-tionbased on available facts but a threat of retaliation based onmisrepresentation and coercion,and as such without the protection of theFirst Amendment.. . 'conveyance of the employer's belief,even thoughsincere,that unionization will or may result in the closing of the plant is nota statement of fact unless,which is most improbable,the eventuality ofclosing is capable of proof'397 F 2d 157, 160. ." N.L.R B. v CasselPacking Co.,395 U S.575, 618-619, see alsoInternational Unionof Electri-cal, Radioand Machine Workers,AFL-CIO v N L R.B,289 F 2d 757, 763(C A.D C ),cf.TheAire-FloCorporation,167 NLRB 679, see alsoWater-ways Harbor InvestmentCompany,Inc ,179 NLRB452, fn 5 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome in the Respondent's plant and, thereby, inter-fered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.12.The Respondent, by Schwartz' remarks ad-dressed to employees on April 17, to wit: "I willclose my doors if a union came in here," interferedwith, restrained, and coerced employees in rightsguaranteed by Section 7 of the Act.13.The Respondent, by Schwartz' remarks ad-dressed to employees on April 17, to wit: "Waituntil the verdict is over. You have heard abouthanginga man from the highest tree, wait for sixmonths then hang him. After this cancer is goneonce and for all then I am going to take action,"implied that once the union campaign was con-cluded it would take reprisals against its employeesand, thereby, interferedwith,restrained,andcoerced employeesin rightsguaranteed by Section7 of the Act.14.The Respondent, by Schwartz' unsupportedremarks addressed to employees on April 17, towit: "So if a damn union come[s] in here the con-tract[or]s will pull everything out," interfered with,restrained, and coerced employees in rights guaran-teed by Section 7 of the Act.15.The Respondent, by Schwartz' remarks ad-dressed to employees on April 21, to wit: "I will tellyou this you union pros don't know how dirty I canbe but when this election is over I will hold mycourt, then you willall see," represented to em-ployees that upon the conclusion of the election itwould visit reprisals upon employees and, thereby,interfered with, restrained, and coerced employeesin rights guaranteed by Section 7 of the Act.16.The Respondent, by Schwartz' remarks ad-dressed to employees on April 21, to wit: "I have abargain but you will know about it later," in thecontext used, implied a promise of a benefit and,thereby, interfered with, restrained, and coercedemployees in rights guaranteed by Section 7 of theAct.17.The Respondent, by Schwartz' remarks ad-dressed to employees on May 5, to wit: "[I]f youvote theunion in Iwill close the doors of thisplant" and "These doors will be closed because Ihave never operated under union and never will,"interfered with, restrained, and coerced employeesin rights guaranteed by Section 7 of the Act.3818.The Respondent, by Schwartz' remarks ad-dressed to employees on May 6, that he would not"operate this plant under no damn union," inter-fered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.19.The Respondent, by Schwartz' remarks ad-dressed to employees on May 6, that Friday wouldtell the story whether there would be any work, in-terfered with, restrained, and coerced employees inrights guaranteed by Section 7 of the Act.20.The Respondent, by Schwartz' remarks ad-dressed to employees on May 6, that he would"dealwith the union pros after Friday. . . Hewould hold his court later," impressed employeeswith the idea that reprisals would be visited onunion partisans after the election and, thereby,interfered with, restrained, and coerced employeesin rights guaranteed by Section 7 of the Act.21.The Respondent, by Schwartz' remarks ad-dressed to employees on May 7 in which he urgedemployees to vote no and "keep Loray," impliedthat if the Union came in the plant would be closedand, thereby, interferedwith,restrained,andcoerced employees in rights guaranteed by Section7 of the Act.22.The Respondent, by Schwartz' remarks ad-dressed to employees on May 9, that he had a goodplan worked out for the employees which he wouldgive to them within 2 weeks, implied a promise of abenefit and, thereby, interfered with, restrained,and coerced employees in rights guaranteed by Sec-tion7 of the Act.23.The Respondent, by Schwartz' admitted re-marks addressed to employees, to wit: "I did say ifthey signed they gave away their right to ever bar-gain with me if the Union came in. I wanted tomake sure they understood that if the Union gotenough signature cards that they would then giveup their right to bargain with me and would haveno right to discuss any factory problems any morewith me if they signed that card and the Unionrepresented them, that I told them," interferedwith, restrained, and coerced employees in rightsguaranteed by Section 7 of the Act.39Second: The Discharge of Rene Clark`.. an employer may hire and discharge at will,so long as his action is not based on opposition tounionactivities."N.L.R.B.v.LittleRockDowntowner,Inc.,341 F.2d 1020, 1021 (C.A. 8).However, the "mere existence of valid ground for adischarge is no defense to a charge that thedischarge was unlawful, unless the discharge waspredicated solely on those grounds,and not by adesire to discourage unionactivity."N.L.R.B. v.SymonsManufacturingCompany,328 F.2d 835,a "Threats, such as to move the plantor close it if the union wonin the course of an organizational campaign constitute interference andrestraintwithin the scope of § 8(a)( I) "Marshfield Steel Company vN.L.R.B.,324 F 2d 333, 336 (C.A.8),Holly Hill Lumber Co,380 F.2d838, 841(C.A.4), N L R.B v MurryOhioManufacturing Ca,328 F.2d613 (C.A 6).'See N.L.R.B v.Vinylex Corp.,404 F.2d 1200, 1201 (C.A 6) Thecourtstated"The letter further stated,contrary tothe provisions of Sec-tion 9 of the Act, that in the event of unionization, the employees `would beunable to talk personally with management about any of our problems."'The court found this a violation of Section 8(a)( I) See alsoBrandenburgTelephone Co.,supra,GraberManufacturingCompany,Inc,158 NLRB244,246;Henryl Siegel Co, Inc.v.N L.R B.,417 F.2d 1206 (C.A. 6). THE LORAY CORP.837 (C.A. 7).40 "A justifiable ground fordismissalisno defense if it is a pretext and not the movingcause."N.L.R.B.v.SoloCup Co.,237 F.2d 521,525 (C.A. 8). "... the `real motive' of the em-ployer in an alleged § 8(a)(3) violation is decisive. ."N.L.R.B. v. Brown Food Store,380 U.S. 278,287. "It is the `true purpose' or `real motive' in hir-ing or firing that constitutes the test."Local 357,International Brotherhood of Teamsters [Los An-geles-SeattleMotor Express] v. N.L.R.B.,365 U.S.667, 675."Section 8(a)(3) prohibits discrimination in re-gard to tenure or other conditions of employmentto discourage union membership. ... It has longbeen established that a finding of violation underthis section will normally turn on the employer'smotivation."AmericanShipBuildingCo.v.N.L.R.B.,380 U.S. 300, 311.However, a "wide range of employer actionstaken to serve legitimate business interests in somesignificant fashion, even though the act committedmay tend to discourage union membership," arepermitted under Section 8(a)(3) as "essential ifdue protection is to be accorded the employer'sright to manage his enterprise."Id.at 311. But"there are some practices which are inherently soprejudicial to unioninterestsand so devoid of sig-nificanteconomic justification that no specificevidence of intent to discourage union membershipor other antiunionanimus isrequired.In somecases, it may be that the employer's conduct carrieswith it an inference of unlawful intention so com-pelling that it is justifiable to disbelieve the em-ployer's protestations of innocent purpose."Id.at311-312.The discharge of Clark directly related to the dis-tribution of union leaflets was "inherently so preju-dicial to union interests and so devoid of significanteconomic justification that no specific evidence ofintent to discourage union membership or other an-tiunion animus is required." The discharge ofClark, as machinated by the Respondent, was thekind of conduct which carried with it unavoidableconsequences which the employer must not onlyhave foreseen but which it must have intended.Thus such conduct bears its own indicia of intent.Cf.ErieRegisterCorp. v. N.L.R.B.,373 U.S. 221.41e The principlewas wellstated bythe Court of Appeals for the SecondCircuit inN LR B v Great Eastern ColorLithographicCorp,309 F 2d352, 355, enfg 133 NLRB 9I 1.The issuebefore us is not,of course,whether or not there existedgrounds for discharge of these employees apart from their union ac-tivitiesThe fact thatthe employer had ample reason for dischargingthem is of no moment It was free to discharge them for any reasongood or bad,so long as it did not discharge them for their union activi-ty.Andeven though the discharges may have been based upon otherreasons aswell, if the employerwas partly motivatedby union activity,the dischargeswere violative of the Act41 "anemployer's protestation that he did not intend to encourage ordiscourage must be unavailing where a natural consequence of his actionwas such encouragement or discouragement.Concludingthat encourage-ment or discouragement will result, it is presumed that he intended suchconsequence In such circumstances intent to encourage is sufficiently575SignalOil and Gas Company v. N.L.R.B.,390 F.2d338 (C.A. 9). The sole foreseeable result of thedischarge of Clark following upon the heels of herdistributionof union leaflets at the employer'spremises was to "discourage membership in anylabor organization" and to dissuade employeesfrom distributing union leaflets.42 Any other conclu-sionwould be at odds with the realities of the in-dustrial world and in opposition to sound reason.Thus the employer's conduct must be deemed tohave been "inherently destructive of important em-ployee rights" and an unfair labor practice may befound "even if the employer introduces evidencethat the conduct was motivated by business con-siderations."N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26. Indeed a clearer manifestation of anemployer's intent to discourage union activity is sel-dom observed.93The facts bear out these conclusions. At thethreshold of the Union's organizational campaign,Schwartz commenced his antiunion campaign,utilizing, as tactics,the commission of unfair laborpractices.He warned employees that there wouldbe no union in the plant and 2 working days beforeClark's discharge threatened employees that hecould fire any employee at any time "not for unionbut for 44 other reasons." On the next working dayafter Clark participated in distributing handbills atthe plant, Clark was summarily discharged. Herabrupt discharge on the next working day after shedistributedunionhandbills coupled with Schwartz'statements on the next day that there were "lesspeople in here today than was in here yesterday,""the police will be out here everyday to arrest any-one that takes part in handing out union papers"and that there would be no union in the plant couldnot have been reasonably read by the employeesotherwise than thatClark's discharge was triggeredby her union affection and her temerity in distribut-ing unionhandbills and that her discharge stood asa warningto other employees that they would betreated likewise if they persisted in engaging inunion activity.44 In that it must be presumed thatthe employer intended this result, since no otherresult is reasonably foreseeable under the circum-stances,motive to discourage union membershipmust follow. Thus, in that the employer committedestablished"The Radio Officers' Union of theCommercial TelegraphersUnion,AFLv.NLRB,347US 17,45u That the Respondent intended this result is implicit in Schwartz'threatthe next day that"the police will be out hereeverydayto arrest anyone thattakes part in handing out union papers."" "It would indeed be the unusual case in which the link between thedischarge and the unionactivity could besupplied exclusively by directevidence intent is subjective and in many cases the discrimination can beprovenonly bythe use of circumstantial evidence."N L R B v MelroseProcessingCo.,351 F 2d 693,698 (C.A 8).4'As was statedinN L.R B v JamestownSterling Corp.,211 F 2d 725(CA 2)[T]he unexplained coincidence of time with respect to the principalevents was really no coincidence at all, but rather part of a deliberateeffort by the managementto scotchthe lawful measures of the em-ployeesbefore theyhad progressed too far toward fruition 576DECISIONSOF NATIONALLABOR RELATIONS BOARDacts inherently prejudicial to employee interests,the reasonable and foreseeable consequences ofwhich were to discourage employees' membershipin a labor organization, the Respondent's "real mo-tive"must bedeemed unlawful and the dischargeof Clark a violation of Section 8(a)(1) and (3) ofthe Act.Sincethe Respondent's motive was clearlyunlawful, its asserted reasons for the discharge ofClark becomeimmaterialfor the mere existence ofan alternateground for action taken is no defensewhere, as here, the employer's actual motivation isbased on unlawful discrimination.Webster Wood In-dustries, Inc.,169 NLRB 67. ". . . the existence of aproper reason for a dischargeisnodefense if thedischarge was actually made for an improper pur-pose."The John Klann Moving and Trucking Co.,411 F.2d 261, 263 (C.A. 6).Third: The Arrest of Union Representative LesteIn that the Respondent has produced no credibleproof that the arrest of Union Representative Lestefor attempting to distribute handbills was in viola-tion of the law or constituted interference with theemployer in the operation of itsbusiness, the arrestwas violative of employeerightsprotected by theAct.AldoraMills,79 NLRB 1, enfd. 180 F.2d 580(C.A. 5).The language of Trial Examiner Alba B. Martinin the case ofPriced-Less Discount Foods, Inc. d/b/aPayless,162 NLRB 872, 876, is equally applicablehere:Under the circumstances ...causing him [aunion organizer] to be arrested in the presenceof employees, because he was soliciting on theparking lot, was violative of employee rightsprotectedby the Act. In all probabilityRespondent's actions were viewed by em-ployees as an indication of the dangers and ob-stacles awaiting them should they in the futureshow any interest in the Union.It is areasona-ble inference that the normal effect of Respon-dent's conduct was to cause its employees toweigh the possibility of incurring reprisals orother hostile employer action before undertak-ing to exercise their rights secured by the Act.Threatening and having the union organizer ar-rested displayed to the employees Respon-dent's bitter opposition to the Union and theextent of the measures it would resort to in re-sisting it.By causing the arrest of Union RepresentativeLeste on March 7 for attempting to distribute hand-bills in the vicinity of the Respondent's plant theRespondent interferedwith,restrained,andcoerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act andthereby violated Section 8(a)(1) of the Act.Fourth: The "Standout" and the Request forRecognitionThe General Counsel pleads that the employees,who on March 12, after "standing out" entered theemployer's plant and presented a demand forrecognition, were laid off for the remainder of theday "because of their membership in, and activitieson behalf of the Union and because they engaged inconcerted activities with other employees for thepurpose of collective bargaining and other mutualaid and protection." Whether employeesengage ina "walkout'15 or a "walkup"46 which is not forbid-den by a valid subsisting collective-bargainingagreement or plant rule it is protected activitywithin the meaning of Section 7 of the Act;a for-tioria "walkout" or a "walkup" of employees in agroup in demand of union recognition is protectedactivity.The employees' "standout" on March 12was protected activity; the "walkup" on March 12was likewise protected activity.Thus Schwartz' response to the "walkup,"i.e.,dismissal for the day of those who engaged in the"walkup," if it tended to discourage employees'membership in a labor organization was in violationof Section 8(a)(1) and (3) of the Act. Under thecircumstances herein and in view of the employer'sfailure to justify its action by a credible explanationtheTrialExaminer finds that the Respondent'sdismissalof the subject employees for theremainder of the March 12 workday discouragedemployees' membership in a union and employees,union activity (which the Trial Examiner finds tohave been the employer's motive), and, thereby,the Respondent violated Section 8(a)(1) and (3) ofthe Act.In this regard itis significant that on the morningin questionthe Respondent needed the employeesdismissed.'Indeed, as a justification for its action,theRespondent came forward with no crediblevalid explanation as to why these employees werenot utilized according to the Company's need.Furthermore Schwartz' action in this regard maynot be disassociated form his zest to drive theUnion from the plant, which up to that point in-cluded coercive speeches, a wrongful discharge,and an illegalarrest of a union handbiller.Fifth:The Discharge of Sara Helen GrahamAs in the case of Rene Clark, Schwartz timed thedischarge of Sara Helen Graham so that the naturaland probable consequence of her discharge woulddiscouragemembership in a labor organization.The time chosen for the discharge was immediatelyafter Graham appeared in the plant wearing a unionbutton and shortly after Schwartz boasted to ern-15 InElectromecDesignand DevelopmentCompany,Inc ,168 NLRB 763,the Board found that a "walkout,being in quest of improved terms andconditions of employment,was protected concerted activity within the in-tendment of Section7 of the Act "06 "that the employees suddenly dropped their tools and insistedupon presenting their gretvances during working hours does not detractfrom the lawfulnessof their conduct "N L R Bv Kennametal,Inc,182F2d817,819-820(C.A 3) THE LORAY CORP.577ployees (in reference to his operation of a Tennes-see plant in which a union had appeared), "I havefired people before and never hired anyone back orpaid any money for being fired. I never have andnever will." Thus the true motive for Graham'sdischarge at the time selected, immediately afterGraham appeared wearing a union button, seemsclear. Additionally, in that the natural and foreseea-ble consequences stemming from the discharge ofGraham (in view of the Respondent's antipathy tothe Union and thetimingof the discharge) was thediscouragement of union membership and the coer-cive deterrent to the exercise of employee rights towear union buttons (seeinfra),the fact that theRespondent,notwithstanding,effectedthedischarge is an indicia of its true intent to cause theresulting discouragement of union membership andthe wearing of union buttons. Moreover, the intentof the employer to gain this end was not left to em-ployee speculation for shortly after Graham'sdischarge Schwartz told the employees he had letgo anemployee active in the union "because shewas atroublemaker."47 As in the case of ReneClark '411 in that the Respondent committed acts in-herentlyprejudicial to employee interests, thereasonable and foreseeable consequences of whichwas to discourage membership in a labor organiza-tion, the Respondent's real motive must be deemedunlawful and the discharge of Graham in violationof Section 8(a)(1) and (3) of the Act. (See cita-tionssupra.)Sixth:The Union Button Incident Involving FloraMae WoodsA naked rule prohibiting the wearing of unionbuttons orinsigniaisunlawful. Unless special cir-cumstancesare present which justify the main-tenance of production and discipline, an employermay not require an employee to remove union in-signiawhile on the job or in the plant. Such arestrictioncollideswith the employees' rightsguaranteed by Section 7 of the Act.Serv-Air Inc.,161NLRB 382, 416-417.Portage Plastics Com-pany,163 NLRB 753, 759. Unless the size of theunion button worn by an employee is related to theimpairment of production or discipline, the size ofthe buttonis immaterialand the employer may notcurtail the button'suse as aunion propagandadevice.Serv-Air Inc., supra.In that the Respondent has presented no credibleproof that the restriction placed upon Woods, i.e.,the limitation of the size of the union button shewas allowed to wear, was justified under the cir-cumstances, the Respondent, by imposing suchlimitation, interfered with, restrained, and coercedemployees in rights guaranteed by Section 7 of theAct and thereby violated Section 8(a)(1) of theAct.Seventh: The Discharge of Flora Mae Woods"... A justifiable ground for dismissal is nodefense if it is a pretext and not the moving cause."Marshfield Steel Company v. N.L.R.B.,324 F.2d333, 337 (C.A. 8). In this regard the Trial Ex-aminer is convinced that "the moving cause" or"realmovtive" of the Respondent in dischargingemployee Woods was to discourage membership ina labor organization and to interfere with em-ployees' "right to self-organization and to form,join, or assist labor organizations." Controlling fac-tors in this regard are: (1) The strong union animusof the employer,49 (2) the Respondent's knowledgeofWoods' strong union advocacy, (3) Woods'otherwise acceptable work record, (4) the Respon-dent's refusal to reconsider its "position should[Woods'] health permit [her] to return at somelater date" as represented in its letter to Woodswhen Woods presented proof that she was physi-cally able to work,50 (5) the Respondent's vacilla-tion between June 17 and 25 as to whether Woodswas actually discharged,51 (6) the unrealisticcharacter of the Respondent's cited cause forWoods' discharge in that the unacceptability of herabsentee record was based on 62 "days out"whereas her "Absentee Record" listed only 47 daysout and whereas, of the days out charged againsther, 11 absences were for lack of work and not at-tributable to her personal conduct, (7) the Respon-dent was in need of serging machine operators,Woods' classification, (8) Schwartz' weak explana-tion as to why he refused to reemploy Woods, (9)theRespondent's lenient leave policy, and (10)Schwartz' threats that he would deal with the union"pros" after the election .51" In this regard it is noted that charges against Graham did not relate toher productivity or that of others Her alleged offenses occurred at break-time and on the wayto thetimeclock' Pertinent here isthe observationof Judge Prettyman, speaking for thecourt inEAnthony& Sons, Inc vN L.R B ,163 F 2d 22, 26-27(C A D C, 1947), cert denied 332 U S 773All were dischargedsummarily, without preliminary warning,admoni-tion, oropportunityto change the act or practice complained of. Suchaction on thepart of an employeris not natural If the employer hadreallybeen disturbed by the circumstances it assigned as reasons forthese discharges,and had had noother circumstance in mind, someword of admonition,some caution that the offending laspe be not re-peated,or someopportunity for correctionof the objectionable prac-tice, would bealmost inevitable The summannessof thedischarges ofthese employees,admittedly theretoforesatisfactory,gives rise to adoubtas to the good faith of the assigned reasons.I" [Ejvery equivocalact that was done may be properly viewed in thelightof respondent's animus toward theeffort toorganize its men "N.L. R B v Houston and North Texas Motor FreightLines, Inc., 193 F.2d394, 398 (C.A 5), cert denied 343 US 934SeeKline Iron andSteel Company,178 NLRB 465" During this period Anderson did not answer Woods' question whethershe was fired Anderson's responsewas "Checkback with me later."iS "When a.manager holding and expressing..antiunion biasisinvolved directlyin the decision whether to discharge an employee, theBoard is entitled to conclude that this was a case of the threat made goodUnder these circumstances management cannot ignore the significance ofsuch opportunityto carry outthe discriminatory threats, or retreat to theinnocence-no matter how genuine it might have been-of its nominalactor or spokesman."N.L.R B v Neuhoff Brothers Packers, Inc.,375 F 2d372,374,376(CA 5) 578DECISIONSOF NATIONALLABOR RELATIONS BOARDThe discharge of Woods, the in-plant committeechairman, was the clincher which drew the finalcurtain on Schwartz' successful antiunion cam-paign. It doused the "spark fire from the Union" towhich Schwartz referred as remaining after theUnion withdrew from the election.Accordingly, the Trial Examiner concludes andfinds that by refusing to reinstate Flora Mae Woodsto her job on June 23, 1969, Respondent dis-criminated against her in violation of Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.By unlawfully discharging Rene Clark onMarch 10, 1969, Sara Helen Graham on August 17,1969, and refusing to reinstate Flora Mae Woodson June 23, 1969, Respondent engaged in unfairlabor practices within themeaning of Section8(a)(1) and (3) of the Act.5.By unlawfully laying off Flora Mae Woods,Opal Allen, Gladys Daniels, Mable Small, ShirleyMabley, Lucille Driver, LeasieBragg,Mary James,Minnie Ruth Griffin, Louella Paul, Mary Etta Hol-land,Marjorie Covington, Agnes Forster,MaryTownsend, Betty Ann Jones, and Valeria Elders,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.7.All production and maintenance employees ofthe Loray Corporation at its Savannah, Georgia,plant excluding all office and clerical employees,guards and supervisors as defined in the Act con-stitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.'The Effect of the Unfair Labor Practices UponCommerceThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.THE RECOMMENDED REMEDYIt having been found that the Respondent has en-gaged in certain unfair labor practices, it is recom-mended that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. It having been found that theRespondent unlawfully discharged Rene Clark andSara Helen Graham, unlawfully refused to reinstateFloraMae Woods, and unlawfully laid off FloraMae Woods, Opal Allen, Gladys Daniels, MableSmall,ShirleyMabley,LucilleDriver,LeasieBragg,Mary James, Minnie Ruth Griffin, LouellaPaul,Mary Etta Holland,MarjorieCovington,Agnes Forster, Mary Townsend, Betty Ann Jones,and Valeria Elders and thereby violated Section8(a)(1) and (3) of the Act, it is recommended thatthe Respondent remedy such unlawful conduct. It isrecommended in accordance with Board policy'that the Respondent offer Rene Louise Clark, SaraHelen Graham, and Flora Mae Woods immediateand full reinstatement to their former or substan-tially equivalent positions without prejudice to theirseniority or other rights and privileges and makethem whole for any loss of earnings they may havesuffered as a result of the discrimination againstthem, by payment to them of a sum of money equalto the amount they would have earned from thedate of their discriminatory discharges to the dateof an offer of reinstatement, less net earnings, ifany,during said period and make Flora MaeWoods, Opal Allen, Gladys Daniels, Mable Small,Shirley Mabley, Lucille Driver, Leasie Bragg, MaryJames,Minnie Ruth Griffin, Louella Paul, MaryEtta Holland, Marjorie Covington, Agnes Forster,Mary Townsend, Betty Ann Jones, and Valeria El-ders whole for any loss of earnings they may havesuffered as a result of the discrimination againstthem by payment to them of a sum of money equalto the amount they would have earned on March12, 1969, had they been permitted to work, all tobe computed on a quarterly basis in the mannerestablished by the Board in F.W.Woolworth Com-pany,90 NLRB 289, and including interest at therate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.The Union "maintains that the Company shouldbe required to bargain with it to redress unfairlabor practices `so pervasive that, even in theabsence of Section 8(a)(5) violation, a bargaining53This unit is the unit appearing in the stipulation upon consent electionexecuted by the Respondent and the Union and approvedby theRegionalDirector,Region 10,in Casel0-RC-7751,dated April24, 1969 Therehaving been offered no competent proof that this unit is an inappropriateunit, theTrial Examinerfinds, as approvedby theRegional Director, thatthe unit is an appropriate unit for the purposesof collectivebargainingwithin the meaningof the Act' `See RushtonCompany,158 NLRB 1730, 1740. THE LORAY CORP.order would (be) necessary to repair the unlawfuleffect of those (practices).;"' Further contendingthe Union asserts, "The illegal conduct of Schwartzwas so continuous, pervasive and ultimately effec-tive that the Union maintains that only a bargainingorder remedy can effectively remedy the viola-tions. "5G The Trial Examiner is convinced that theclaim of the Union has merit.Reliance is placed on the case ofN.L.R.B. v. Gis-selPackingCompany,395U.S. 575, 613-614,wherein the Court said:While refusing to validate the general use of abargaining order in reliance on cards, theFourth Circuit nevertheless left open the possi-bility of imposing a bargaining order, withoutneed of inquiry into majority status on thebasis of cards or otherwise, in "exceptional"casesmarked by "outrageous" and "perva-sive" unfair labor practices. Such an orderwould be an appropriate remedy for thosepractices, the court noted, if they are of "sucha nature that their coercive effects cannot beeliminated by the application of traditionalremedies, with the result that a fair and reliableelection cannot be had."N.L.R.B. v. LoganPacking Co.,386 F.2d 562, 570 (C.A. 4th Cir.1967); see alsoN.L.R.B. v. Heck's, Inc.,398F.2d. 337, 338. The Board itself, we shouldadd, has long had a similar policy ofissuing abargaining order,in the absence of a § 8(a)(5)violation or even a bargaining demand, whenthat was the only available, effective remedyfor substantial unfair labor practices. See, e.g.,United Steelworkers of America v. N.L.R.B., .. .376 F.2d 770 (C.A.D.C. Cir. 1967);J.C. Pen-neyCo., Inc. v.N.L.R.B.,384 F.2d 479,485-486 (C.A. 10th Cir. 1967).It is stressed that a bargaining order is pertinentin the instant case "without need of inquiry intomajority status on the basis of cards or otherwise."While the Union made a demand, claiming that itrepresented a majority of the employer's employeesand the record discloses that employees did signunion authorization cards and that the employerengaged in unfair labor practices "so coercive that,even in the absence of a § 8(a)(5) violation, a bar-gaining order would have been necessary to repairthe unlawful effect of those [unfair labor prac-tices]"" the Union's alleged majority was nottested by the submission of authenticated unionauthorization cards S6 But the question of "reasona-ble doubt" was put in issue by the submission of theRespondent's letter datedMarch 13, 1969, inS1Bnefof Charging Party, p 1.'eBrief of ChargingParty, p. 3" N.L R B v Gissel Packing Co, 395 U.S 575,615' Under the theory of the Union,of course,this was not necessary19 "TheBoard's test forgood-faith doubt . . is whether the employerhas engaged in substantial unfair labor practices calculated to dissipateunion support."TheNational CashRegisterCompany, 167 NLRB 1047;579which it asserted that "Loray Corporation has areasonable doubt that the International Ladies Gar-ment Workers Union represents an uncoerced andvalidmajority of its employees for the purpose ofcollective bargaining." On the basis of the recordand byreasonof the employer's unfair labor prac-tices this doubt cannot be credited .59 Hence, underthe circumstances of this case as revealed in therecord as a whole, the employer by reason of itsmisconduct must be without standing to righteouslyresist a bargaining order on the ground that it har-bored a valid reasonable doubt as to the Union'smajority status and, as far as the employer is con-cerned at this stage of the proceedings, proof of theUnion'smajoritystatus is immaterial.Although,when confronted with a claimed card majority theemployer may decline union recognition and eitherrequest andinsiston an election or, file a petitionhimself under Section 9(c)(1)(B) of the Act, theemployer in the instant case, bent on discouragingunion affection, not only declined to inspect thecards proffered by its employees but marked its dis-pleasure at such effrontery by punishing them.60 Bythus refusing to receive the cards, Schwartz by hisown conduct deliberately prevented the Respon-dent from ascertaining whether the Union actuallypossessed authorization cards from a majority ofthe employees. He chose thereby to protect his al-leged ignorance on the subject which, if dispelled,might have caused the attachment of a bargainingobligation. Schwartz wanted no proof; he wantedno union.His rejection of the showing of cards wasclearly in bad faith and in anticipation of a defenseagainst a refusal-to-bargain charge.The Respondent capped its adamant rejection ofthe showing of cards by the further commission ofunfair labor practices "so coercive that, even in theabsence of a § 8(a)(5) violation, a bargaining orderwould have been necessary to repair the unlawfuleffect of those [unfair labor practices]" by which itdestroyed the possibility of resolving the majoritystatus of the Union by a free election. By suchmisconduct the employer stopped potential uniongrowth whereas it was its duty "to permit the Unionto have a free opportunity to increase and retain itsmembership by legitimate organizationalactivityand to participate in a free and uncoerced election,which would determine whether or not it was thestatutory representative .... "61 Under these cir-cumstances to permit an employer to raise thedefense of lack of union majority as a bar to a bar-gainingorder would "in effect be rewarding theemployer and allowing him to profit from [his] own"Where unlawful conduct is aimed at anddoesundermine a union'smajority,it is irrelevant that the employer may have a rational, albeit er-roneous, doubt of majority ... "GeneralStencils, Inc, 178 NLRB 108"Where unlawful conduct is aimed at and does undermine a union'smajority, it is irrelevant that the employer..has a general distrust ofcards " General Stencils,Inc,178 NLRB 108.11 International BroadcastingCorporation (KWKH),99 NLRB 130, 133427-835 0 - 74 - 38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrongful refusal to bargain"' andother insidiousunfair labor practices. In effectuating the policy ofthe Act it was not intended that such an uncon-scionable result should ever come to pass. Implicitnatural justice and the rules of fair play, if for noother reasons, commanda bargainingorder as therealistic, feasible means of effectuating the policiesof the Act.Moreover, the Boardrecognizesthat "it may beassumed that an employer's unwillingness to par-ticipate in an electionwithout engaging in unfairlabor practices aimedat influencingthat electionindicates his fear that in the forthcomingelection amajority of employees will vote for union represen-tation."General Stencils, Inc.,178 NLRB 108.By reason of the exigencies herein and the stat-ute's clear intent that its policies be effectuated, oneofwhich is to encourage "the _practice andprocedure of collective bargaining"(which wasdeliberately frustrated by the employer), proof ofthe Union's majority status by the Union's assertionthereof,' in light of the employer's lack of good-faith doubt and its blatant unfair labor practices,ought to be deemed sufficient to satisfy at least aprima facieshowing of majority status, which if un-rebutted will sustain a bargaining order.'But, sincethe Supreme Court teaches that a bargaining ordermay be imposed "without need of inquiry intomajority status" in "`exceptional' cases marked by`outrageous' and `pervasive' unfair labor practices"(N.L.R.B.v.GisselPackingCo.,supra),thethreshold question in any case in which a bargain-ing order is sought is whether the unfair labor prac-tices found are of an "outrageous" and "pervasive"character. If an affirmative finding is made on thispoint a bargaining order may be imposed withoutfurther inquiry."Pervasive"hasbeen defined as "diffusedthroughout every part of. "" Here the Respondentcommenced its campaign at the very advent of theUnion and throughout the Union's organizationalcampaign it resorted to almost daily unfair laborpractices sedulously pursued, by which it caused afrigorific effect on its employees' union affection.The employer's unfair labor practices ceased onlywhen it finally fired the in-plant chairman of theUnion's organizing committee. The Trial Examinerisconvinced that the Respondent's unfair laborpractices were "pervasive.""Outrageous" implies exceeding the limits ofwhat is bearable or endurable."' By at least 12 cap-tive audience speeches Schwartz conveyed to em-ployees no less than 20 times the futility of self-or-ganization, threatened to fire employees for unionactivity, threatened to cause the arrest of em-ployees who distributed union leaflets, threatenedto close the plant if the Union were successful,"6threatened employees with reprisals after the elec-tionwas concluded, threatened never to operateunder a union, threatened never to sign a contractwith a union or talk to it, and promised benefits andinterfered with employees' solicitation rights. In thiscoercive atmosphere caused by these remarks theemployer fired Rene Clark, one of the first unionhandbillers, a black member of the Union's organiz-ing committee; Sara Graham, one of the first unionbutton wearers, a white69 union partisan; and FloraMae Woods, the in-plant chairman of the Union'sorganizational committee.70 Inaddition Schwartzlaidoff 16 employees who sought to hand himunion authorization cards. Even more devices wereemployed to chill union affection.A unionrepresentative was wrongfully jailed for attemptingto pass handbills in the vicinity of the plant, at" SeeN L.R.B. v GisselPackingco, supra TheBoard has said, wherean employer has embarked upon serious violationsof the Actjustifying abargaining order even in the absence of a finding that the employer hadviolated Section 8(a)(5) of theAct, "To requirethe Union to submit toanother election under these circumstances would be to permit Respon-dentto profit from itsown unlawfulconductat the expenseof the Union andthemajority of the Respondent's employees(Emphasis supplied.]"NorthwestEngineeringCompany,158 NLRB624, 630, enfd 376 F.2d 770(C.A D C )=InRepublicSteel Corporation v N LRB, 311 U S. 7, 10, Chief JusticeHughes, speaking for the Court, said-The remedial purposes of the Act are quite clear It is aimed, as theAct says(§I) at encouraging the practice and procedureof collectivebargaining and at protecting the exerciseby workers of full freedom ofassociation,of self organization and of negotiating the terms and con-ditions of their employment or other mutual aid or protection throughtheir freely chosen representatives.InDivision1287 of theAmalgamated Associationof Street, Electric,Railwayand MotorCoach Employees of Americav StateofMissouri, 374 U.S 74,the Courtsaid that collective bargaining is the "essence"of the FederalschemeIn this connection it is significant that Schwartz confirmed that he hadheard that the Union had "50,60, 70 percentof the people signed "m In the case ofInternationalUnion of Electrical,Radioand MachineWorkers,AFL-CIO v N L.R.B,418 F 2d 1191, 1196 (C A D C ), thecourt saidOn the other hand,the Board has the duty of implementing thestatutory policyin favorof collectivebargaining, [and then added infootnote 15] Some courts forget that Congress has not directed theBoard to be neutral on the questionof collectivebargaining, but on thecontrary has stated."It is declared to bethe policy of the UnitedStates to eliminate thecauses of certain substantial obstructionsto thefree flow of commerceand to mitigate and eliminate these obstructions when theyhave oc-curredbyencouragingthe practice and procedure ofcollectivebargain-ing ...." 29 U S C § 151 (1964)(Emphasis added )"Pervade,vt to become diffused throughoutevery partof-pervasion,n -pervasive,adj -pervasively,adv -pervasiveness,n " Webster'sSeventh New CollegiateDictionary87 "Outrageous,adAExcessive,extravagant,fanciful, fantastic, violent,unrestrained,doing graveinsult or injury,extremely offensive...impliesexceeding the limits of what is bearable or endurable" Webster's SeventhNew CollegiateDictionary."The Board heldinI.T.T Semi-Conductors, Inc,165 NLRB 716, thatthe threat to close a plant if the Union should be designated bargainingagent is by itself"sufficient to establish that the Respondent had as its pur-pose the rejection of the collective-bargaining principle or the desire togain time within which to underminethe Union anddissipate its majority "® It is significant in evaluatingSchwartz'deliberate attemptsto fob offunion organization that he fired a black unionpartisan followed by a whiteunion partisan thus scotching union organization in each group.70 "We believe that a discriminatory discharge ofan employee becauseof his union affiliations goes to thevery heart of the Act "N L.R.B vEntwistleMfgCo., 120 F.2d 532, 536 (C A 4) See alsoMay DepartmentStoresdibla Famous-Barr Company v N L R B.,326 U S 376;BethlehemSteel Company v. N.L.R.B,120 F.2d 641 (C.A.D C.) THE LORAY CORP.whose trial of acquittal Schwartz appeared as aprosecuting witness; and an employee after beingthreatened with discharge was limited in the kind ofunion button she could wear. Additional proof thatthe employer's unfair labor practices became "un-bearable" is the fact that the Union filed unfairlabor practice charges and withdrew from the elec-tion.By election time the chill was complete andunion organization was so to speak frozen stiff.There is little doubt that the unfair labor practiceswere of an aggravated character, massive andprolific .71Accordingly the Trial Examiner is convinced andfinds that the unfair labor practices of the employerwere "outrageous." For an informed employer,after 30 years of national labor policy flowing fromthe NationalLaborRelationsAct, now an impor-tant part of our national heritage, to deliberatelyflout the Act, as was done in this case, and asSchwartz put it, to "spit" on the Union, is indeed"outrageous."The Respondent's unfair labor practices were notmatters to be treated lightly but were substantialunfair labor practices which have an inherent ten-dency to cause employees to desert union associa-tion.Such threats, calculated to dissipate unionsupport, conceptually placed the employees' futurewelfare in jeopardy and destroyed the atmosphereof free choice which the Board seeks to preserve initselections.Thus it is evident that the Respon-dent's failure to accord recognition to the Unionwas not inspired by a genuine or good-faith doubtof the Union's right to represent the employees butby an intention to repudiate the concept of collec-tive bargaining and thwart union organization of itsemployees. The Trial Examiner is persuaded thatthe Respondent had completely rejected the collec-tive-bargaining principle and that it refused torecognize the Union in order to utilize the time toundermine the Union and dissipate its allegedmajority.Schwartz was well informed. He has harbored adeep-seated distaste for the Union for 20 years.72Schwartz was no tyro. He had confronted unionsbefore.73That Schwartzmightcomply with theTrial Examiner's recommendations or an order ofthe Board, if entered, is at best wishful thinking forSchwartz has already informed the employees thathe might take the Union's charges to the SupremeCourt. A portent of his recidivism is implicit in hisdiscriminatory discharge of Woods, even after theGeneral Counsel had issued a complaint against theRespondent involving similar misconduct."The sanctions of the Act are imposed ... forthe protection of the employees."N.L.R.B. v. Vir-" In a case where the unfair labor practices do not appear to be as inten-sive, repetitive,protracted,or devastating as in the instant case, the UnitedStates Court of Appeals for Second Circuit(N L R B v Marsellus Vault &Sales,Inc.,F 2d(October 1,1969)),held that the "strongmedicine"of a bargaining order was appropriate"in light of the extent ofthe Company's antiunion campaign "" Schwartz told the employees, "Ido not like the Union never have for581ginia Electric and Power Company,314U.S. 469,477.The Trial Examiner is convinced that in order toprotect the employees in their rights guaranteed bySection 7 of the Act, as well as to deter the Respon-dent from a repetition of its misconduct,a bargain-ing order should be entered and so recommends.Surely a feckless remedy is not contemplated by thestatute.Guidance for such an order is found in theSupreme Court's languageinN.L.R.B. v.GisselPacking Co.,395 U.S. 575, 610-613:If the Board could only enter a cease-and-de-sist order and direct an election or a rerun, itwould in effect be rewarding the employer andallowing him "to profit from[his] own wrong-ful refusal to bargain,"Frank Bros.,supra,at704, while at the same time severely curtailingtheemployees'rightfreelytodeterminewhether they desire a representative.The em-ployer could continue to delay or disrupt theelection processes and put off indefinitely hisobligation to bargain;and any election heldunder these circumstances would not be likelytodemonstratetheemployees'true,undistorted desires.... a bargainingorder isdesigned as much toremedy past electiondamage as it isto deterfuturemisconduct. If an employer has suc-ceeded inundermiming a union's strength anddestroying the laboratory conditions necessaryfor a fair election, he may see no need to vio-late a cease-and-desist order by further unlaw-ful activity. The damage will have been done,and perhaps the only fair way to effectuate em-ployee rights is to re-establish the conditions asthey existed before the employer's unlawfulcampaign.There is, after all, nothing per-manent in a bargainingorder, and if, after theeffects of the employer's acts have worn off,the employees clearly desire to disavow theunion, they can do so by filing a decertificationpetition. For, as we pointed outlong ago, infinding that a bargaining order involved no "in-justice to employees who may wish to sub-stitute for the particular union some other ...arrangement," a bargaining relationship "oncerightfullyestablishedmust be permitted toexist and function for a reasonable period inwhich it can be given a fair chance to suc-ceed," after which the "Board may ... upon aproper showing, take steps in recognition ofchanged situationswhichmightmake ap-the last 20 yearsbecause it is no good, it does not help you, and it neverwill..," On this subject he told employees, "I had a plant in [Gainesboro] Ten-nessee that is a ghost town today because of union.The papers thereprinted that I payed [sic] over 5 thousand dollarsin back pay to girls butthat was a damn lie. I have never payed[sic] anyone I will not start now " 582DECISIONSOF NATIONALLABOR RELATIONS BOARDpropriate changed bargaining relationships."FrankBros.,supra,at 705-706.As recognized by the Court of Appeals for theFifth Circuit inJ.P.Stevens& Co. v. N.L.R.B., 417F.2d 533, 538, "In order to enable employees toenjoy these rights, especially in lawful efforts to or-ganize for collective representation, there are manyinstances in which the inescapably negative ceaseand desist order will not suffice. Nor is the rein-statement with backpay order universally and fullyeffective. In the first place, this merely assuages thedirect economic injury suffered by the victims ofunlawful discrimination, except to hold out somehope that the incidents will not recur because eachwill be met by this mild sanction, the backpay or-der's impact on the efforts of theremaining em-ployees to organize is at best uncertain. "74 Thecourt quotes in footnote 16: "When an employerhas engaged in massive unfair practices,there canbe a resulting fear of reprisals that must bedispelled before the situation is restored. See Bok,The Regulation of Campaign Tactics in Representa-tion Election under the National Labor RelationsAct, 78 Harv. L. Rev. 38, 140-141 (1964); Note,The Need for Creative Orders under Section 10(c)of the National LaborRelationsAct, 112 U. Pa. L.Rev. 69, 90-94 (1963)."The pertinent question is what remedy shall "`ef-fectuate the policies of ... this [Act]"' and "mustdispel, compensate for, or at least neutralize, thefrustrating effects of persistent, illegal activity. "75TheRespondent'sunfairlaborpracticesdestroyed the employees' freedom of choice byfrightening them into withdrawing their support ofthe Union and were of such a nature as to have alingering effect and make a fair or coercion-freeelection impossible.Moreover,it is illusory that thelingering coercive effect of these egregious unfairlabor practices can be neutralized by conventionalremedies so as to ensure a fair election.Not only isa fair election an unlikely possibility but it may beyears before the lingering effect of the Respon-dent's unfair labor practices will have been dis-sipated to the extent that the Union may regainenough strength to satisfy the 30-percent require-ments for the filing of a representation petition.76The Circuit Court of Appeals for the Sixth Cir-cuit has recognized that "a mere cease and desistorder ... may serve only to represent formalacknowledgment of the law while the offendermaintains full possession of the fruits of its viola-tion."N.L.R.B. v.Montgomery Ward &Co., 339F.2d 889, 894.' There isa substantial danger thatthe backpayaward has degeneratedinto "a license fee for union busting " Staff or Subcommitteeon NLRB,House Committee on Education and Labor,87th Cong,Ist Sess, Ad-ministration of the Labor-Management RelationsAct bythe NLRB 2(Comm.Print 1961) See also Stevens1, at 303-304."r' "It bears emphasis that the protectedcollective activity-and conver-sely the object of formidable employer opposition-was attempting to or-ganize.A remedy'to effectuate the policiesof .. this [Act],' § 10(c),As far as the employees who have been subjectedto the Respondent's unfair labor practices are con-cerned ("Nor may we forget that the interests to beprotected are primarily those of employees ...."Philip Carey Manufacturing Company v. N.L.R.B.,331F.2d 720, 735), a cease-and-desist order(which they may never see) and the Respondent'sname attached to a notice "We will not" are notreally an assurance that the Respondent will changeitsway of life and suppress its manifested propensi-ty to engage in unfair labor practices and to frus-trate the Act's policies and the employees' rights.An intractable employer, who without compunctionhas been found to have been a dissembler and isunworthy of credence, must engender the beliefthat he will, nevertheless, put into practice hisheretofore uttered threats even though heremainssilent.A more effective prophylactic is needed.Acts are called for, not words. There must be avalid,viabledemonstration.Paltering isnotenough.An order to bargain will provide thegroundwork for such a demonstration.An order to bargain accompanied by bargainingin good faith will dispel the effect of the employer'sthreats that the Union will never come in the plantor that it will never talk with the Union or listen toemployee grievances. It will dispel threats that theemployer will neversigna contract or pay healthand welfare benefits, threats that it will cause thearrest of union handbillers, threats that it will closethe plant before it will deal with the Union, andthreats to chastise union partisans.Thus, the underlying objective of the Act topromote collective bargaining will be obtained. Cf.James B. Cary v. Westinghouse Electric Corporation,375 U.S. 261, 265.As is apparent the employees' organizationalcampaign for a union of their choice has been frus-trated. They have been overwhelmed with coerciverepresentation both as to the futility of choosing aunion as a bargaining agent and the lack of need forthe Union, whereas the Union, as the statute con-templates,may have emerged as a useful andworthwhile instrument for collective bargaining, aneventuality which the employees had the right totest.To countervail the effect of these representa-tions of futility and lack of need, a bargaining orderwill afford the Union an opportunity to demon-strate its need and worth to the employees. Such anorder will not interfere with the employees' ulti-mate redetermination of their desire to berepresented by the Union or the exercise of theirright to refrain from union activities, for after theemployer bargains with the Union for a reasonablemust dispel,compensate for, or at least neutralize,the frustrating effects ofpersistent illegal activity" J. P. Stevens & Co v N LR B ,supra,541'Cf.NLRB v. WylieManufacturing Company, 417 F.2d 192, 196(C A 10) "TheBoard can consider an employer's unfair labor practices inthe light of their effect on election conditions and if it finds that there isslight possibility of ensuring a fair rerun election because of past conductand that a bargaining order is better protection,itmay issue such order." THE LORAY CORP.time (which the Trial Examiner fixes as a period ofat least 90 days following the posting of the recom-mended notice),the employees may seek a decer-tification of the Union or can, if that is their plea-sure, choose another labor organization as theirrepresentative.Wherefore the Trial Examiner recommends thatthe Respondent be ordered to bargain in good faithwith the Union for a period of at least 90 days fol-lowing the posting of the notice herein recom-mended.If an understanding is reached within this90-day period,the understanding shall be embodiedin a signed agreement in writing.The agreementshall contain a recognition clause, in which theUnion is recognized as the exclusive representativeof all employees in the unit herein found ap-propriate for the purposes of collective bargainingin respect to rates of pay, wages,hours of employ-ment, and conditions of employment.The agree-ment shall take effect upon its ratification by amajority of the employees in the unit herein foundappropriate.If there is a dispute as to this fact, itshall be resolved by the Regional Director for Re-gion 10.In the event a contract is not ratified as above setout, unless during the 90-day period the Unionpresents convincing evidence satisfactory to the Re-gional Director for Region 10 that the Union hasbeen designated as the collective-bargaining agentof a majority of the employees in the unit hereinfound appropriate,the order to bargain herein shall583not constitute a bar to the resolution of a questionof representation,if one exists within the meaningof the Act and the Board'sRules and Regulations,Series 8,as amended,provided that during the in-terim Respondent has complied in good faith withthe Recommended Order.It is the Trial Examiner's opinion that a bargain-ing order is the only efficacious remedy under thecircumstances of this case.Itwas wrong for the Respondent to frustrate theaspiration of its employees to choose a collective-bargaining agent.This was wrong,for "the avowedand interrelated purposes of the Act are to en-courage collective bargaining and to remedy the in-dividual worker's inequality of bargaining power . ."N.L.R.B.v.Hearst Publication,Incorporated,322 U.S.111, 126.The remedy herein recom-mended corrects in part that wrong and gives vitali-ty to the right.It serves to effectuate the purposesof the Act which was the intent of Congress."Drawn to deal substantially with substantialthings, the National Labor Relations Act has beenfrom the beginning,itmust continue to be, con-sistently with its avowed purpose and the languageemployed in the Act, broadly construed and asbroadly given effect to cope with and prevent themischiefs it was designed to meet and do awaywith."N.L.R.B.v.Metallic Building Company, 204F.2d 826, 828 (C.A. 5), cert.denied 347 U.S. 911.[Recommended Order omitted from publica-tion. ]